--------------------------------------------------------------------------------

  Exhibit 10.1
 
Amendment and Restatement
 
of the
 
Profit Sharing Plan for Employees
 
of
 
AllianceBernstein l.p.
 
(As of January 1, 2008)
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
PAGE
ARTICLE I
DEFINITIONS
2
ARTICLE II
MEMBERSHIP
12
ARTICLE III
CREDITING OF SERVICE
15
ARTICLE IV
COMPANY CONTRIBUTIONS
17
ARTICLE V
MEMBER SALARY DEFERRAL ELECTIONS, SALARY DEFERRAL CONTRIBUTIONS AND ROLLOVER
CONTRIBUTIONS
19
ARTICLE VI
ROTH ELECTIVE DEFERRALS
26
ARTICLE VII
ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES
27
ARTICLE VIII
ACCOUNTS, ALLOCATIONS AND LOANS
30
ARTICLE IX
VALUATION
33
ARTICLE X
DETERMINATION OF BENEFITS
37
ARTICLE XI
TIME AND MANNER OF PAYMENT OF BENEFITS
40
ARTICLE XII
ADMINISTRATION OF THE PLAN
45
ARTICLE XIII
THE TRUST FUND
55
ARTICLE XIV
CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY
56
ARTICLE XV
NON-ALIENATION OF BENEFITS
58
ARTICLE XVI
AMENDMENTS
59
ARTICLE XVII
LIMITATIONS ON BENEFITS AND CONTRIBUTIONS
60
ARTICLE XVIII
TOP-HEAVY PLAN YEARS
61
ARTICLE XIX
MISCELLANEOUS
64
     
APPENDIX A.
REQUIRED DISTRIBUTION RULES
60
APPENDIX B.
COMMON OR COLLECTIVE TRUST FUNDS OR POOLED INVESTMENT FUNDS
64


i

--------------------------------------------------------------------------------



Amended And Restated
 
Profit Sharing Plan for Employees
 
of AllianceBernstein l.p.
 
(as of January 1, 2008)
 
WHEREAS, the Profit Sharing Plan for Employees of AllianceBernstein L.P. (the
“Plan”) (formerly known as the Profit Sharing Plan for Employees of Alliance
Capital Management L.P.) was originally established effective as of January 1,
1972 by the predecessor of Alliance Capital Management L.P.; and
 
WHEREAS, the Plan was amended and restated from time to time to reflect changes
in the predecessor’s business, changes in applicable law and the investment in
Units of AllianceBernstein Holding L.P. (“AllianceBernstein Holding”); and
 
WHEREAS, the Plan was amended effective January 1, 1995 to reflect the merger of
the Alliance Capital Management L.P. Profit Sharing Plan for Former Employees of
Equitable Capital Management Corporation with and into this Plan; and
 
WHEREAS, the Plan was amended to comply with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”) and other applicable legislation, which
provisions reflecting EGTRRA are intended as good faith compliance with the
requirements of EGTRRA and are to be construed in accordance with EGTRRA and
guidance issued thereunder; and
 
WHEREAS, the Plan was amended and restated, effective as of January 1, 2006, to
incorporate all Plan amendments adopted since the Plan was last amended and
restated and certain additional design changes, changes required to comply with
applicable law and to reflect the name change of Alliance Capital Management
L.P. to AllianceBernstein L.P.; and
 
WHEREAS, the Plan has been amended and is hereby amended and restated to comply
with the Pension Protection Act of 2006, other applicable legislation, and
certain additional design changes.
 
NOW, THEREFORE, the Plan is hereby amended and restated, as of January 1, 2008.

 

--------------------------------------------------------------------------------



ARTICLE I
 
DEFINITIONS.
 
For the purposes of this Plan, except as otherwise herein expressly provided or
unless the context otherwise requires, when capitalized:
 
Section 1.01.       “Account” means any one or more of the following accounts
maintained by the Administrative Committee for a Member:
 
 
(a)
his Company Contributions Account;

 
 
(b)
his Member Contributions Account;

 
 
(c)
his Member Salary Deferral Account;

 
 
(d)
Roth Elective Deferral Account; and

 
 
(e)
his Rollover Account.

 
Section 1.02.       “Act” means the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
Section 1.03.       “Accounting Date” means the last business day of each Plan
Year and any other date which may be determined by the Administrative Committee
under uniform and non-discriminatory procedures established by the Committee.
 
Section 1.04        “Administrative Committee” means the administrative
committee appointed pursuant to Section 12.01.
 
Section 1.05.       “After-Tax Rollover Contributions” means an amount of
after-tax employee contributions contributed or transferred to the Trust in
accordance with Section 5.03(b).
 
Section 1.06        “Anniversary Year” means each twelve (12) month period
beginning on an Employee’s Employment Commencement Date or any annual
anniversary thereof.
 
Section 1.07.       “Affiliate” means any corporation or unincorporated business
(a) controlled by, or under common control with, the Company within the meaning
of Code Sections 414(b) and (c), or (b) which is a member of an “affiliated
service group”, as defined in Code Section 414(m), of which the Company is a
member.
 
Section 1.08.       “Assignor Limited Partner” shall mean Alliance ALP, Inc., a
Delaware corporation, or any individual, corporation, association, partnership,
joint venture, entity, estate or other entity or organization designated by the
general partner of the Company to serve as a substitute therefore.

2

--------------------------------------------------------------------------------



Section 1.09.       “Beneficiary” means the person (including a trust or estate
of a Member) designated by a Member, or who may otherwise be entitled under the
terms of the Plan to receive the balance, if any, of the Member’s Accounts upon
the Member’s death.
 
Section 1.10.       “Board” means the Board of Directors of the general partner
of the Company responsible for the management of the Company’s business, or a
committee thereof designated by such Board.
 
Section 1.11.       “Break in Service” means, with respect to any Employee, any
Anniversary Year ending on or after the date of his Severance from Employment
and before his date of re-employment, if any, in which he does not complete more
than five hundred (500) Hours of Service with Employers or Affiliates.
 
Section 1.12.       “Code” means the Internal Revenue Code of 1986, as amended
from time to time.
 
Section 1.13.       “Company” means AllianceBernstein L.P. and any successor
thereto; prior to February 24, 2006, known as Alliance Capital Management L.P.;
and prior to April 21, 1988, known as Alliance Capital Management Corporation.
 
Section 1.14.       “Company Contribution” means a contribution for a Plan Year
made by an Employer to the Trust pursuant to Section 4.01 or Section 4.02, but
not Section 5.01, including any amount to be applied from the Unallocated
Forfeitures Account in reduction of the contribution which would otherwise be
made for the Plan Year involved.
 
Section 1.15.       “Company Contributions Account” means the Account consisting
of the balance attributable to Company Contributions.
 
Section 1.16.       “Compensation” means a Member’s base salary (or Draw, if no
base salary) received for services rendered to an Employer, which term shall
include the amount of a Member’s Member Salary Deferral and any other salary
deferrals pursuant to Code Sections 401(k), 125 or 132(f), but shall not include
overtime pay, bonuses, severance pay, distributions on Units, reimbursement for
moving expenses, reimbursement for educational expenses, reimbursement for any
other expenses, contributions or benefits paid under this Plan or any other plan
of deferred compensation, or any other extraordinary item of compensation or
income; provided that in the case of a Member whose compensation from an
Employer includes commissions, commissions shall be included only to the extent
that the Member’s aggregate compensation taken into account does not exceed
$100,000 and provided further that such amount shall be prorated for those
Members (based on amount of service as a Member (as defined pursuant to Article
IV)) for purposes of Company Profit Sharing Contributions and Company Matching
Contributions.  In addition, Compensation shall not include amounts paid to
non-resident aliens which do not constitute income from United States sources
(within the meaning of Code Section 862) except in the case of a non-resident
alien who is a Member and for whom the Company so specifies.  Effective as of
January 1, 2006, Compensation of a Member in excess of $220,000 (or such other
amount prescribed under Code Section 401(a)(17), including any cost-of-living
adjustments) shall not be taken into account under the Plan for the purpose of
determining benefits.

3

--------------------------------------------------------------------------------



Compensation shall include Deemed 125 Compensation.  “Deemed 125 Compensation”
shall mean, in accordance with Internal Revenue Service Revenue Ruling 2002-27,
2002-20 I.R.B. 925, any amounts not available to a Member in cash in lieu of
group health coverage because the Member is unable to certify that he or she has
other health coverage.  An amount shall be treated as Deemed 125 Compensation
only if the Employer does not request or collect information regarding the
Member’s other health coverage as part of the enrollment process for the health
plan.
 
Section 1.17.       “Draw” means compensation received on a regular basis at a
consistent rate which may be offset against commissions earned by an Employee
who does not receive base salary.
 
Section 1.18.       “ECMC Plan” means the Alliance Capital Management L.P.
Profit Sharing Plan for Former Employees of Equitable Capital Management
Corporation as in effect immediately prior to January 1, 1995.
 
Section 1.19.       (a)  “Employee” means, except as provided in Subsection (c),
any person employed by an Employer or an Affiliate, but excluding any person who
is an independent contractor.
 
(b)            An Excluded Employee (as defined in Subsection (c)) shall be
considered an Employee for all purposes under the Plan except that:
 
(1)        an Excluded Employee may not become a Member while he remains an
Excluded Employee; and
 
(2)        a Member who becomes an Excluded Employee shall be an Inactive Member
while he remains an Excluded Employee.
 
(c)            An Excluded Employee shall mean an individual in the employ of an
Employer or an Affiliate who:
 
(1)        is employed by an Affiliate that is not an Employer; or
 
(2)        included in a unit of employees covered by a collective bargaining
agreement between employee representatives and one or more Employers or
Affiliates, if retirement benefits were the subject of good faith bargaining
between such employee representatives and any such Employer or Affiliate; or
 
(3)        is not an Excluded Employee under Paragraph (4) of this Subsection
(c) and is neither a resident nor a citizen of the United States, nor receives
“earned income”, within the meaning of Code Section 911(b), from an Employer or
Affiliate that constitutes income from sources within the United States, within
the meaning of Code Section 861(a)(3), unless the individual became a Member
prior to becoming a non- resident alien and the Company stipulates that he shall
not be an Excluded Employee; or
 
(4)        is not a citizen of the United States, unless the individual (A) was
initially engaged as an Employee by an Employer or an Affiliate to render
services entirely or primarily in the United States; or (B) is an Employee of an
Employer which is a United States entity, and unless, in the case of an
individual referred to in either Subparagraph (A) or (B) of this Paragraph 4,
the Company stipulates that he shall not be an Excluded Employee; or

4

--------------------------------------------------------------------------------



(5)        is accruing benefits and/or receiving contributions under a
retirement plan of an Affiliate which operates entirely or primarily outside the
United States other than this Plan or the Retirement Plan for Employees of
AllianceBernstein L.P. unless, in either case, the Company stipulates that he
shall not be an Excluded Employee; or
 
(6)        is a “Leased Employee.”  For purposes of this Plan, “Leased Employee”
means, any person (other than an Employee of the recipient) who pursuant to an
agreement between the recipient and any other person (“leasing organization”)
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Code Section 414(n)(6) on a substantially
full time basis for a period of at least one year, and such services are
performed under primary direction or control by the recipient employer.
 
Section 1.20.       “Employer” means the Company and any Affiliate which, with
the consent of the Board, has adopted the Plan as a Member herein, and any
successor to any such Employer.
 
Section 1.21.       “Employment Commencement Date” means:
 
(a)            the date on which an Employee first performs an Hour of Service;
or
 
(b)            in the case of a former Employee who has incurred a Break in
Service, the date on which he first completes an Hour of Service following his
Severance from Employment.
 
Section 1.22.       “Entry Date” means January 1 and July 1 of each Plan Year
after 1988.  Notwithstanding the foregoing, as provided in Section 2.01(b), for
purposes of a Member’s eligibility to make Member Salary Deferrals, “Entry Date”
shall mean the first day of the calendar month occurring after the completion of
the Member’s first regular payroll period; and further provided that, effective
on and after September 1, 2007, “Entry Date” shall mean the first day that is
administratively feasible as determined by the Investment Committee or the
Administrative Committee following the Employee’s Employment Commencement Date.
 
Section 1.23.       “Highly Compensated Employee” means an Employee who, with
respect to the “determination year”:
 
(a)            owned (or is considered as owning within the meaning of Code
Section 318) at any time during the “determination year” or “look-back year”
more than five percent of the outstanding stock of the Employer or stock
possessing more than five percent of the total combined voting power of all
stock of the Employer (the attribution of ownership interest to “Family Members”
shall be used pursuant to Code Section 318); or
 
(b)            who received “415 Compensation” during the “look-back year” from
the Employer in excess of $80,000 and was in the Top Paid Group of Employees for
the “look-back year”.

5

--------------------------------------------------------------------------------



The “determination year” shall be the Plan Year for which testing is being
performed. The “look-back year” shall be the Plan Year immediately preceding the
“determination year.”
 
For purposes of this Section, “415 Compensation” shall mean compensation
reported as wages, tips and other compensation on Form W-2 and shall include:
(i) any elective deferral (as defined in Code Section 402(g)(3)) and (ii) any
amount which is contributed or deferred by the Employer at the election of the
Employee and which is not includible in the gross income of the Employee by
reason of Code Sections 125, 132(f)(4), 401(k) or 457.
 
The dollar threshold amount specified in (b) above shall be adjusted at such
time and in such manner as is provided in Regulations. In the case of such an
adjustment, the dollar limits which shall be applied are those for the calendar
year in which the “determination year” or “look-back year” begins.
 
In determining who is a Highly Compensated Employee, Employees who are
non­resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees.
 
Additionally, all Affiliated Employers shall be taken into account as a single
employer and Leased Employees within the meaning of Code Sections 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered
by a plan described in Code Section 414(n)(5) and are not covered in any
qualified plan maintained by the Employer. The exclusion of Leased Employees for
this purpose shall be applied on a uniform and consistent basis for all of the
Employer’s retirement plans.  Highly Compensated Former Employees shall be
treated as Highly Compensated Employees without regard to whether they performed
services during the “determination year”.
 
Section 1.24.       “Highly Compensated Former Employee” means a former Employee
who had a separation year prior to the “determination year” and was a Highly
Compensated Employee in the year of severance from employment or in any
“determination year” after attaining age 55. Highly Compensated Former Employees
shall be treated as Highly Compensated Employees. The method set forth in this
Section for determining who is a “Highly Compensated Former Employee” shall be
applied on a uniform and consistent basis for all purposes for which the Code
Section 414(q) definition is applicable.
 
Section 1.25.       (a)  “Hour of Service” means:
 
(1)        each hour for which an Employee is paid, or entitled to payment, by
an Employer or Affiliate for the performance of duties for such Employer or
Affiliate, credited for the Plan Year or other computation period in which such
duties were performed; or
 
(2)        each hour of a period during which no duties are performed due to
vacation, holiday, illness, incapacity, layoff, jury duty, military duty or
leave of absence, determined in accordance with the following rule: he shall be
credited with (45) Hours of Service for each week or partial week of the period
of  absence.

6

--------------------------------------------------------------------------------



(3)        each hour during the Employee’s period of service in the Armed Forces
of the United States, credited on the basis of forty (40) Hours of Service for
each week, or eight (8) Hours of Service for each weekday, of such service, if
the Employee retains re-employment rights under the Military Selective Service
Act and is re-employed by an Employer or Affiliate within the period provided by
such Act; and
 
(4)        each hour for which an Employee has been awarded, or is otherwise
entitled to, back pay from an Employer or Affiliate, irrespective of mitigation
of damages, if he is not entitled to credit for such hour under any other
paragraph in this Subsection (a).
 
(5)        (A)       solely for purposes of Section 1.10, each hour of an
Employee’s absence commencing on or after January 1, 1985:
 
(i)         by reason of leave pursuant to the FMLA;
 
(ii)        by reason of the pregnancy of such Employee;
 
(iii)       by reason of the birth of a child of such Employee;
 
(iv)       by reason of the placement of a child in connection with the adoption
of such child by the Employee; or
 
(v)        for purposes of caring for such child for a period beginning
immediately following such birth or placement, determined in accordance with
Subparagraphs (B), (C) and (D).
 
(B)       The number of hours credited to an Employee pursuant to Subparagraph
(A) shall be:
 
(i)         the number of hours which otherwise would normally have been
credited to such Employee but for such absence; or
 
(ii)         in any case in which the Plan cannot determine the number of hours
which would normally be credited to such individual, a total of eight (8) Hours
of Service for each day of such absence,
 
except that the total number of Hours of Service credited to an Employee under
this Paragraph (5) shall not exceed 501 Hours of Service for any such period of
absence.
 
(C)       The Hours of Service credited to an Employee pursuant to this
Paragraph (5) shall be credited:
 
(i)         only in the Anniversary Year in which such period of absence began,
if such Employee would be prevented from incurring a Break in Service in such
Anniversary Year solely because of the crediting of Hours of Service during such
period of absence pursuant to this Paragraph (5); or

7

--------------------------------------------------------------------------------



(ii)          in any other case, in the Anniversary Year next succeeding the
commencement of such period of absence.
 
(D)       Notwithstanding the foregoing, an Employee shall not be credited with
Hours of Service pursuant to this Paragraph (5) unless such Employee shall
furnish to the Administrative Committee, on a timely basis, such information as
the Administrative Committee shall reasonably require to establish:
 
(i)          that the absence from work is for a reason described in
Subparagraph (A) hereof; and
 
(ii)         the number of days during which such absence continued.
 
(b)           The number of Member’s Hours of Service and the Plan Year or other
computation period to which they are to be credited shall be determined in
accordance with Section 2530.200b-2 of the Rules and Regulations for minimum
Standards for Employee Pension Benefit Plans, which Section is hereby
incorporated by reference into this Plan.
 
(c)            An Employee’s Hours of Service need not be determined from
employment records, and such Employee may, in accordance with uniform and
non-discriminatory rules adopted by the Administrative Committee, be credited
with forty-five (45) Hours of Service for each week in which he would be
credited with any Hours of Service under the provisions of Subsection (a) or
(b).
 
Section 1.26.       “Inactive Member” means a Member described in Section
2.02(b).  An Inactive Member shall be treated as a Member for purposes of
Article VIII and Section 12.03, but shall not otherwise be deemed a Member of
the Plan.
 
Section 1.27.       “Independent Fiduciary” means a person or entity who is not
an employee or officer of the Company or its Affiliates who is appointed by the
Company pursuant to Section 12.07 to perform the functions described therein.
 
Section 1.28.       “Initial Automatic Enrollment Percentage” means the
percentage of a Member’s Salary Reduction Compensation as defined in Section
5.01(c) that is contributed to his Member Salary Deferral Account where a Member
fails to make an affirmative election of a Member Salary Deferral
percentage.  The Initial Automatic Enrollment Percentage shall be three percent
(3%).
 
Section 1.29.        “Investment Committee” means the investment committee
appointed by   the Board pursuant to Section 12.02.
 
Section 1.30.       “Investment Fund” means those investment funds which may,
from time to time, be made available for investment pursuant to Article VIII.
 
Section 1.31.       “Leave of Absence” means any absence or leave approved by an
Employee’s Employer.

8

--------------------------------------------------------------------------------



Section 1.32.       “Loan Account” means the account maintained by the
Administrative Committee for a “Borrower” as defined in Section 8.07 in which a
loan by the Borrower made pursuant to that Section is held.
 
Section 1.33.       “Member” means any person who has been admitted to
membership in this plan pursuant to Section 2.01 or 2.03 and whose membership
has not terminated pursuant to Section 2.02.  In addition, for purposes of
Article VIII and Section 12.03, the term “Member” includes a former Member or
Beneficiary for whom an Account is maintained under the Plan.
 
Section 1.34.       “Member Contributions Account” means the Account maintained
for a Member in which are held (a) voluntary contributions made under the Plan
by the Member prior to 1989, if any, (b) “member contributions” (as defined in
the ECMC Plan) made under the ECMC Plan prior to January 1, 1995, if any, (c)
after-tax contributions made under the SCB Savings or Cash Option Plan for
Employees, if any, and (d) After-Tax Rollover Contributions made hereunder on or
after September 1, 2007, if any.
 
Section 1.35.       “Member Salary Deferral” means an elective salary deferral
made by a Member in accordance with Section 5.01.
 
Section 1.36.       “Member Salary Deferral Account” means the Account of a
Member established pursuant to Section 8.02 consisting of the balance
attributable to his Member Salary Deferrals.  The balance of a Member Salary
Deferral Account does not include Roth Elective Deferrals.
 
Section 1.37.       “Normal Retirement Date” means the first day of the calendar
month coincident with or next following a Member’s sixty-fifth (65th) birthday.
 
Section 1.38.       “Permanent Disability” means a physical or mental disability
which a licensed physician acceptable to the Company has certified as permanent
or likely to be permanent and as rendering the Member unable to perform his
customary duties.  In the determination of Permanent Disability, the Company
shall act in a uniform and non-discriminatory manner with respect to all
Employees similarly situated.
 
Section 1.39.       “Plan” means this Profit Sharing Plan, as herein set forth,
and as hereafter amended from time to time.
 
Section 1.40.       “Plan Year” means the calendar year.
 
Section 1.41.       “Required Beginning Date” means
 
(a)           for a Member who is not a 5-percent owner (as defined in Code
Section 416) in the Plan Year in which he attains age 70½ and who attains age
70½ after December 31, 1998, April 1 of the calendar year following the calendar
year in which occurs the later of the Member’s (i) attainment of age 70½ or (ii)
Retirement.

9

--------------------------------------------------------------------------------



(b)            for a Member who (i) is a 5-percent owner (as defined in Code
Section 416) in the Plan Year in which he attains age 70½, or (ii) attains age
70½ before January 1, 1999, April 1 of the calendar year following the calendar
year in which the Member attains age 70½.
 
Notwithstanding the foregoing, effective January 1, 2004, the Required Beginning
Date of any Member who attained age 70½ prior to January 1, 1998 is the April 1
of the calendar year following the calendar year in which occurs the later of
the Member’s (i) attainment of age 70½ or (ii) Severance from Employment;
provided that, if such a Member who has commenced receiving minimum
distributions in accordance with Code Section 401(a)(9) does not elect, pursuant
to Section 11.08(h) of the Plan, to cease receiving such minimum distributions,
the Required Beginning Date of such Member shall be age 70½.
 
Section 1.42.       “Retirement” means a Severance from Employment (a) on or
after a Member’s Normal Retirement Date; or (b) on account of his Permanent
Disability.
 
Section 1.43.       “Rollover Account” means the Account attributable to
contributions and transfers referred to in Section 5.03(a).
 
Section 1.44.       “Rollover Contribution” means an amount contributed or
transferred to the Trust in accordance with Section 5.03(a).
 
Section 1.45.       “Roth Elective Deferral” means an elective deferral made in
accordance with Section 6.01 that is
 
(a)            designated irrevocably by the Member at the time of the cash or
deferred election as a Roth elective deferral that is being made in lieu of all
or a portion of the pre-tax elective deferrals the Member is otherwise eligible
to make under the Plan; and
 
(b)            treated by the Employer as includible in the Member’s income at
the time the Member would have received that amount in cash if the Member had
not made a cash or deferred election.
 
Section 1.46.       “Roth Elective Deferral Account” means the Account
attributable to Roth Elective Deferrals referred to in Section 6.02.
 
Section 1.47.       “Severance from Employment” means termination of employment
with an Employer or Affiliate for any reason; provided, however, that no
Severance from Employment shall be deemed to occur upon an Employee’s transfer
from the employ of one Employer or Affiliate to another Employer or Affiliate.
 
Section 1.48.       “Testing Compensation” means income reported as wages, tips
and other compensation on Form W-2 plus pre-tax deductions under Code Sections
125, 132(f), 401(k), and 402(g)(3).  Testing Compensation shall include Deemed
125 Compensation, as defined in Section 1.16 of the Plan.

10

--------------------------------------------------------------------------------



Section 1.49.       “Top Paid Group” means the top 20 percent of Employees who
performed services for the Employer during the applicable year, ranked according
to the amount of “415 Compensation” (determined for this purpose in accordance
with Section 1.23) received from the Employer during such year. All Affiliated
Employers shall be taken into account as a single employer, and Leased Employees
within the meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered
Employees unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. Employees who are non-resident aliens and who received no earned
income (within the meaning of Code Section 911(d)(2) from the Employer
constituting United States source income within the meaning of Code Section
861(a)(3) shall not be treated as Employees. Additionally, for the purpose of
determining the number of active Employees in any year, the following additional
Employees shall also be excluded; however, such Employees shall still be
considered for the purpose of identifying the particular Employees in the Top
Paid Group:
 
 
(a)
Employees with less than six (6) months of service;

 
 
(b)
Employees who normally work less than 17 ½ hours per week;

 
 
(c)
Employees who normally work less than six (6) months during a year; and

 
 
(d)
Employees who have not yet attained age 21.

 
Section 1.50.       “Trust” means the trust established pursuant to the Trust
Agreement to hold the assets of the Plan.
 
Section 1.51.       “Trust Agreement” means the trust agreement providing for
the Trust Fund.
 
Section 1.52.       “Trust Fund” means all the assets of the Plan which are held
by the Trustee under the Trust Agreement.
 
Section 1.53.       “Trustee” means the trustee or trustees from time to time in
office under the Trust Agreement.
 
Section 1.54.       “Unallocated Forfeitures Account” means the Account to be
maintained by the Administrative Committee pursuant to Section 10.06(b).
 
Section 1.55       “Uncashed Check Account” means the Account to be maintained
by the Administrative Committee pursuant to Section 10.06(d).
 
Section 1.56.       “Unit” means a unit representing the assignment of
beneficial ownership of limited partnership interests in AllianceBernstein
Holding L.P.
 
Section 1.57.       “Years of Service” means the aggregate period of service
with which an Employee is credited under the provisions of Article III.

11

--------------------------------------------------------------------------------



ARTICLE II


MEMBERSHIP
 
 
Section 2.01.
Admission to the Plan.

 
 (a)           Each individual who was a Member of the Plan on December 31, 1988
and who did not cease to be a Member on that date shall continue to be a Member
on January 1, 1989.  Each Employee whose Employment Commencement Date was before
January 1, 1989 and who prior to January 1, 1989 completed at least one (1) Year
of Service shall become a Member on January 1, 1989, or on the first Entry Date
subsequent to the date on which he attains his twenty-first (21st) birthday,
whichever is later, provided he is an Employee on such January 1, 1989 or other
Entry Date, as applicable. Each Employee who would have been eligible to
participate in the ECMC Plan as of January 1, 1995, if the ECMC Plan had not
been merged with and into this Plan effective that date, shall become a Member
of this Plan on January 1, 1995.  Any person who was either (i) a participant in
the SCB Savings or Cash Option Plan for Employees prior to December 31, 2003 or
(ii) eligible to participate in the SCB Savings or Cash Option Plan for
Employees prior to December 31, 2003, shall become a Member for all purposes of
the Plan on January 1, 2004, or if not an Employee on January 1, 2004, on the
Employee’s rehire date.
 
 (b)           (i)  Except as otherwise provided in Section 2.01(a) or 2.03, an
Employee of an Employer shall become a Member of the Plan solely for purposes of
eligibility to make Member Salary Deferrals, on the first Entry Date subsequent
to the Employee’s Employment Commencement Date (and, prior to January 1, 2007,
or, if later, the first Entry Date subsequent to the date on which he attains
his twenty-first (21st) birthday).
 
 (ii)          Except as otherwise provided in Section 2.01(a) or 2.03, an
Employee of an Employer shall become a Member of the Plan, solely for purposes
of eligibility to receive Company Contributions under Articles IV and VII, on
the later of:
 
(A)       the first Entry Date subsequent to the date on which he attains his
twenty-first (21st) birthday, or
 
(B)       the first Entry Date subsequent to the first Anniversary Year in which
he completes one (1) Year of Service.
 
 (c)            Each Employee who is employed by an Affiliate that is not an
Employer and who subsequently becomes an Employee of an Employer shall become a
Member of the Plan:
 
 (1)          immediately upon becoming an Employee of such Employer, if he
previously satisfied the age (if any) and service requirements of Subsection
(b); or
 
 (2)          in accordance with Subsection (b), if he does not become a Member
pursuant to Subsection (c)(1).

12

--------------------------------------------------------------------------------



 (d)            Notwithstanding anything contained herein to the contrary, an
individual classified  by the Employer at the time services are provided as
either an independent contractor, or an individual who is not classified as an
Employee due to an Employer’s treatment of any services provided by him as being
provided by another entity which is providing such individual’s services to the
Employer, shall not be eligible to participate in this Plan during the period
the individual is so initially classified, even if such individual is later
retroactively reclassified as an Employee during all or part of such period
during which services were provided pursuant to applicable law or
otherwise.  Leased Employees will not be eligible to participate in this Plan.
 
 
Section 2.02.
Termination of Membership and Inactive Membership.

 
 (a)            A Member shall cease to be a Member as of the date of his
Severance from Employment, if he incurs a Break in Service in the Anniversary
Year of such Severance from Employment or in the following Anniversary Year.
 
 (b)            A Member shall become an Inactive Member as of the last day of
his first Anniversary Year in which he completes five hundred (500) or fewer
Hours of Service without having incurred a Severance from Employment.  An
Inactive Member shall continue to be such until either (1) the date on which he
ceases to be a Member pursuant to Subsection (a) or (2) the date on which he
again becomes a Member pursuant to Section 2.03.
 
 
Section 2.03.
Readmission to the Plan.

 
 A former Member shall again become a Member coincident with or immediately
after the date he becomes an employee, provided he is an Employee of an Employer
on such rehire date.  An Inactive Member shall become a Member coincident with
or immediately after the date he returns to active employment.
 
 
Section 2.04.
Designation of Beneficiary.

 
 (a)            Each Member may designate in writing on a form prescribed by and
filed with the Administrative Committee, a Beneficiary to receive the aggregate
balance of his Accounts and his Loan Account, if any, in the event that his
death should occur before the entire amount of such balance has been paid to
him, except that if the Member has an Eligible Spouse, such designation shall
not be effective unless the Eligible Spouse has consented in writing to the
designation of a Beneficiary other than such Eligible Spouse and such consent is
witnessed by a member of the Administrative Committee or a Notary Public.  In
addition, such designation may include the designation of a secondary
Beneficiary to receive such death benefit if the primary Beneficiary does not
qualify or survive.
 
 (b)            If no Beneficiary has been designated, or if, for any reason no
person qualifies as a Beneficiary at the time of the Member’s death, or if no
designated Beneficiary survives the Member, the interest of the deceased Member
shall be paid to the Eligible Spouse.  If the Member has no Eligible Spouse, the
Administrative Committee may, but shall not be required to, designate a
Beneficiary, but only from among the Member’s spouse, descendants (including
adoptive descendants), parents, brothers and sisters or nephews and nieces and
may consider requests from any Beneficiary which it designates as to the manner
of payment of the benefit.  If the Administrative Committee declines to make
such designation, the benefit payable hereunder upon the Member’s  death shall
be paid in a lump sum to his estate.

13

--------------------------------------------------------------------------------



(c)            “Eligible Spouse” means, subject to applicable federal law and
except to the extent as may otherwise be provided in any “qualified domestic
relations order” within the meaning of Code Section 414(p):
 
 (1)          in the case of a Member who dies before the distribution of his
Retirement benefit pursuant to Section 11.01, his lawfully married spouse on the
date of his death.
 
 (2)          in the case of a Member who dies after the commencement of any
installment payment pursuant to Section 11.01, his lawfully married spouse on
the date such payments commenced.
 
Section 2.05.       Qualified Military Service Provisions.
 
Notwithstanding any provision of this Plan to the contrary, effective as of
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code Section
414(u).

14

--------------------------------------------------------------------------------



ARTICLE III
 
CREDITING OF SERVICE
 
 
Section 3.01
Year of Service.

 
 Each Employee shall be credited with one Year of Service for each Anniversary
Year ending after December 31, 1975 during which he completes more than five
hundred (500) Hours of Service; provided, however, that:
 
 (a)            if an individual becomes a Member of the Plan after December 31,
1975, he shall not receive credit for a Year of Service for any Anniversary Year
before the Anniversary Year in which he first completes one thousand (1,000)
Hours of Service; and
 
 (b)           an Employee shall be credited with a Year of Service for the last
Anniversary Year during which he is an Employee only if he completes at least
one thousand (1,000) Hours of Service in such Anniversary Year.
 
 
Section 3.02
Number of Years of Service.

 
 An Employee’s aggregate number of Years of Service shall be computed by adding
(a) his number of Years of Service completed since his last Break in Service, if
any, and (b) the number of Years of Service restored pursuant to Section 3.03.
 
 
Section 3.03.
Restoration of Service.

 
 (a)            If a former Member again becomes a Member after having incurred
a Break in Service, he shall be credited with the Years of Service which he had
completed prior to such Break in Service for all purposes.
 
 (b)            If a former Member:
 
 (1)         has incurred a number of consecutive Breaks in Service which equals
or exceeds the greater of (A) five (5) or (B) the number of his Years of Service
before such Breaks in Service;
 
 (2)         never had a vested interest in his Salary Deferral Account or Roth
Elective Deferral Account and had no vested interest in his Company
Contributions Account at the time of such Break in Service; and
 
 (3)         again becomes a Member,
 
 his Years of Service prior to such Breaks in Service shall be disregarded for
all purposes under this Plan.

15

--------------------------------------------------------------------------------



 
Section 3.04.
Service with Non-employer Affiliates.

 
 Any Years of Service completed by an Employee while in the employ of an
Affiliate that is not an Employer shall be credited under this Article III on
the same basis as service with an Employer.
 
 
Section 3.05.
Service with Equitable Capital Management Corporation.

 
 For purposes of determining an Employee’s eligibility to participate in the
Plan under Article II and vesting under Section 10.04, the Employee shall be
credited under the Plan with the number of “hours of service” and “years of
service”, as such terms are defined in the ECMC Plan, credited to that Employee
for the corresponding purpose under the ECMC Plan immediately prior to January
1, 1995, including service credited under the Equitable Investment Plan for
Employees, Managers and Agents maintained by The Equitable Life Assurance
Society of the United States, but disregarding in determining such Employee’s
eligibility to participate and vesting under this Plan any periods of service
which were disregarded under the ECMC Plan, such as service disregarded due to
“breaks in service”, as defined in the ECMC Plan.  Notwithstanding anything to
the contrary in this Section 3.05 or elsewhere in the Plan, no period shall be
taken into account more than once in determining the Hours of Service and Years
of Service of any Employee by reason of this Section 3.05.
 
 
Section 3.06.
Service with Shields and Regent.

 
 For purposes of determining an Employee’s eligibility to participate in the
Plan under Article II and vesting under Section 10.04, in the case of an
Employee who was an employee of either Shields Asset Management, Incorporated
(“Shields”) or Regent Investor Services Incorporated (“Regent”) on March 4, 1994
and on that date became an Employee of an Employer or an Affiliate, the
Employee’s service with Shields or Regent on or prior to such date shall be
considered as service with an Employer or an Affiliate.
 
 
Section 3.07.
Cursitor Service.

 
 For purposes of determining an Employee’s eligibility to participate in the
Plan under Article II and vesting under Section 10.04, in the case of an
Employee who was an employee of Cursitor Holdings, L.P. or Cursitor Holdings
Limited (individually and collectively, “Cursitor”) on February 29, 1996, and on
that date either was employed by or continued in the employment of Cursitor
Al1iance LLC, Cursitor Holdings Limited, Draycott Partners, Ltd. or
Cursitor-Eaton Asset Management Company, the Employee’s service with Cursitor on
or prior to that date shall be considered as service with an Emp1oyer or an
Affiliate.
 
 
Section 3.08.
Sanford Bernstein Members.

 
 With respect to each Employee who was an employee of either Sanford C.
Bernstein & Co, Inc. (“SCB”) or Bernstein Technologies Inc. (“BTI”) or one of
their respective subsidiaries and who became an Employee of an Employer or an
Affiliate on or after October 2, 2000, the Employee’s service with SCB, BTI and
their respective subsidiaries on or prior to such date shall be considered as
service with an Employer or Affiliate.

16

--------------------------------------------------------------------------------



ARTICLE IV
 
COMPANY CONTRIBUTIONS
 
 
Section 4.01.
Company Profit Sharing Contributions.

 
 The Board shall determine the Company Contribution, if any, which shall be
contributed to the Trust Fund out of the Company’s current and accumulated
earnings and allocated to the Members’ Company Contributions Accounts pursuant
to Article VII in respect of each Plan Year.  No Company Contribution under this
Section 4.01 or Section 4.02 may be made which cannot be allocated under the
provisions of Article XVII.  For purposes of this Section 4.01 and Section 4.02,
“current and accumulated earnings” means current and accumulated net income for
book purposes. Notwithstanding anything herein to the contrary, a Member for
purposes of Article IV means only those Employees who have satisfied the
applicable age and service requirements of Sections 2.01(a), (b)(ii) or (c).
 
 
Section 4.02.
Company Matching Contributions.

 
 Effective for Plan Years beginning after December 31, 1989, the Company shall
contribute to the Trust Fund out of the Company’s current and accumulated
earnings an amount equivalent to that percentage, not to exceed 100% of each
Member’s Member Salary Deferral elected for the Plan Year involved, such
percentage to be fixed by the Board; provided that the Company may establish a
limit on the amount of Member Salary Deferrals that are so matched specified
either as a dollar amount or as a percentage of Compensation  and provided
further that any such limit may be established based on the period in which any
individual is a Member of the Plan.  The contribution determined under this
Section 4.02 for a particular Member shall be allocated to the Member’s Company
Contributions Account on the basis of that Member’s Member Salary Deferrals for
that Plan Year, subject to any Company-established limits on Member Salary
Deferrals to be matched for that Plan Year.  For purposes of this Section 4.02,
no contribution shall be made pursuant to this Section 4.02 with respect to
Catch-up Contributions.
 
 
Section 4.03.
Time of Contributions.

 
 Contributions may be made in one or more installments at such time or times
during the Plan Year, or during any additional period provided by law for the
making of contributions in respect of such Plan Year, as the Company shall
determine.  Except as otherwise provided in the Plan, for purposes of valuing
the Trust Fund and making allocations to Accounts, all contributions in respect
of any Plan Year shall be deemed to have been made on the last Accounting Date
of the Plan Year, regardless of the actual date of contribution.
 
 
Section 4.04.
Irrevocability of Contributions.

 
 (a)            Except as provided in Subsection (b), any and all contributions
made by the Company shall be irrevocable and shall be transferred to the Trustee
to be used in accordance with the provisions of this Plan for providing the
benefits and paying the expenses thereof.  Neither such contributions nor any
income therefrom shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries and payment of expenses of
this Plan and the Trust.

17

--------------------------------------------------------------------------------



 (b)           (1)         If any contribution is made to this Plan by a mistake
of fact, such contribution shall be returned to the Company within one (1) year
following the date that such contribution is made.
 
 (2)         Each Company Contribution made to this Plan is conditioned upon its
deductibility under Code Section 404.  Each contribution, to the extent
disallowed as a deduction, may be returned to the Company within one (1) year
following the date of disallowance.

18

--------------------------------------------------------------------------------



ARTICLE V


MEMBER SALARY DEFERRAL ELECTIONS,
SALARY DEFERRAL CONTRIBUTIONS
AND ROLLOVER CONTRIBUTIONS
 
 
Section 5.01.
Member Salary Deferral Elections.

 
 (a)       For each Plan Year beginning after December 31, 2005, any Member may
elect to defer the receipt of a portion of his “Salary Reduction Compensation”
while a Member for the Plan Year, in such increments that the Board, the
Investment Committee or the Administrative  Committee may decide, and direct the
Employer to contribute the amount so deferred into the Trust to be invested in
the Investment Fund or Funds designated by the Member.  A Member’s election
shall be made in a form prescribed by the Administrative Committee filed with
the Member’s Employer, prior to the date  that the Compensation would, but for
the election, be made available to the Member, and the election shall remain in
effect until it is modified or terminated, all in accordance with rules
established by the Administrative Committee.  In no event may a Member’s salary
deferral exceed the $15,000 dollar limitation (or any higher amount that may be
allowed by Treasury Regulations), as provided in Code Section 402(g). Any
Member’s salary deferral for any pay period may be further adjusted, at the
Administrative Committee’s direction and discretion, to comply with the
discrimination standards applicable to Code Section 401(k) arrangements in
particular, to all plans qualified under Code Section 401(a) in general, and/or
with the limitations contained in Article XVII.
 
 (b)       (1)         Effective on and after September 1, 2007, in accordance
with any rules, regulations and/or administrative guidelines prescribed by the
Investment Committee or the Administrative Committee and unless and until
otherwise elected by a Member, a Member who fails to make an affirmative
election with regard to his Member Salary Deferral percentage shall be deemed as
having made an election (A) to make contributions to his Member Salary Deferral
Account pursuant to Section 5.01(a) equal to the Initial Automatic Enrollment
Percentage and (B) if no proper election is on file, to invest such
contributions in the Investment Fund or Funds prescribed by the Investment
Committee in its sole discretion for such purpose.  For purposes of this Section
5.01(b), an Employee who satisfies the requirements to be a Member and whose
deferral percentage in effect as of the first payroll period on or after
September 1, 2007 is zero percent (0%) and who has no Member Salary Deferral
Account balance shall be auto-enrolled hereunder unless such Employee makes an
affirmative election regarding his enrollment in accordance with the rules,
regulations and/or administrative guidelines prescribed by the Investment
Committee or the Administrative Committee.
 
 (2)         Effective with respect to Plan Years beginning on or after January
1, 2009, an Employee who satisfies the requirements to be a Member as of the
first payroll period commencing on or after each February 1 and whose Member
Salary Deferral percentage in effect for such payroll period is zero percent
(0%) shall be auto-enrolled hereunder effective with the first administratively
feasible payroll that occurs sixty (60) days after that payroll date, unless
such Employee makes an affirmative election regarding his enrollment in
accordance with the rules, regulations and/or administrative guidelines
prescribed by the Investment Committee or the Administrative Committee.

19

--------------------------------------------------------------------------------



 (3)         Effective on and after January 1, 2009, unless or until a Member
makes an affirmative election otherwise, such a Member’s deemed election shall
automatically be increased by one percent (1%) each January 1 to a maximum of
five percent (5%) of Salary Reduction Compensation; provided, however, that if a
Member’s Employment Commencement Date occurs on or after July 1 of a Plan Year,
such automatic increase shall not apply in the following Plan Year.  No deemed
election nor automatic increase described in this Section 5.01(b) shall result
in the Member’s salary deferral exceeding the deferral limitation set forth in
Section 5.01(a) above without respect to Catch-up Contributions under Section
5.07.  The Investment Committee or the Administrative Committee may establish
and adopt written rules, regulations and/or administrative guidelines designed
to facilitate the administration and operation of the provisions of this
paragraph, as it may deem necessary or proper, in its sole discretion.
 
 (4)         Notwithstanding this Section 5.01(b), a Member may affirmatively
elect to make contributions to his Member Salary Deferral Account in an amount
equal to, less than or greater than the Initial Automatic Enrollment Percentage
or the automatically increased contribution percentage, as applicable subject to
such deferral limitation.
 
 (c)       “Salary Reduction Compensation” means a Member’s base salary, Draw
and other draws, overtime pay, bonuses and commissions received for services
rendered to an Employer, which term shall include the amount of a Member’s
Member Salary Deferral and any other salary deferrals pursuant to Code Sections
401(k), 125 or 132(f), but shall not include, by way of example rather than by
way of limitation, severance pay, distributions on Units, reimbursement for
moving expenses, reimbursement for educational or other expenses, contributions
or benefits paid under this Plan or any other plan of deferred compensation,
expatriate tax equalization or similar payments, or any other extraordinary item
of compensation or income. In addition, Salary Reduction Compensation shall not
include amounts paid to non-resident aliens which do not constitute income from
United States sources (within the meaning of Code Section 862) except in the
case of a non-resident alien who is a Member and for whom the Company so
specifies.  Salary Reduction Compensation shall include Deemed 125 Compensation,
as defined in Section 1.16 of the Plan.  Salary Reduction Compensation may also
include regular pay after Severance from Employment if: (i) the payment is
regular compensation from services rendered during the Member’s regular working
hours, or compensation for services outside the Member’s regular working hours
(such as overtime or shift differential), commissions, bonuses, accrued sick pay
or vacation pay, or other similar payments; and (ii) the payment would have been
made to the Member prior to Severance from Employment if the Member had
continued in employment with the Employer, provided such amounts are paid no
later than the later of two and one-half (2-1/2) months following Severance from
Employment or the last day of the Plan Year in which the Severance from
Employment occurs.  Salary Reduction Compensation for any Plan Year shall not
exceed the applicable Code Section 401(a)(17) dollar limit.  All Member Salary
Deferrals shall cease in the payroll period in which Severance from Employment
occurs or as soon as administratively feasible thereafter.

20

--------------------------------------------------------------------------------



 
Section 5.02.
Allocation of Member Salary Deferral Elections.

 
 A Salary Deferral Election made in accordance with Section 5.01 shall be
allocated among the Investment Funds in accordance with the provisions of
Section 8.03.
 
 
Section 5.03.
Rollover Contributions and After-Tax Rollover Contributions.

 
 (a)            An Employee may, with the consent of the Administrative
Committee, contribute to the Plan, or authorize the plan sponsor, administrator
or trustee of a qualified employee benefit plan in which he previously
participated to transfer to the Trust, any distribution or other payment or
amount which is permitted to be contributed or transferred to the Trust in
accordance with Code Section 402, 403(a) or 408(d)(3)(A)(ii) or any other
applicable provision of the Code or the regulations or rulings thereunder
permitting the contribution or transfer.  Any such Rollover Contribution shall
be received by the Trustee subject to the condition precedent that its transfer
complies in all respects with the requirements of the applicable Code
provisions, regulations or rules pertaining thereto and, upon any discovery that
any such contribution or transfer does not so comply, the amount of the Rollover
Contribution, together with all changes in the value of the Trust Fund allocated
thereto, shall revert to the individual by or on whose behalf it was made as of
the next following Accounting Date.  The decision of the Administrative
Committee for the Trust to accept a Rollover Contribution shall not give rise to
any liability by the Administrative Committee, the Company, the Plan or the
Trustee to the Employee or any other party on account of a subsequent
determination that such Rollover Contribution does not qualify to be held in the
Trust.  A Rollover Contribution may, subject to the consent of the
Administrative Committee, be made at any time during the Plan Year, shall not be
subject to the limitations of Article XVII, and shall as of the Accounting Date
next following receipt of the Rollover Contribution by the Trustee be allocated
in full to the Member’s Rollover Account except as regards the amount thereof
equal to the Member’s voluntary contributions, if any, to a qualified plan,
which amount shall be allocated to the Member’s Member Contributions
Account.  Until so allocated the amount of a Rollover Contribution shall be held
unallocated in the Trust Fund.
 
 Notwithstanding the foregoing provisions of this Section, effective January 1,
2004, the Plan will accept a Rollover Contribution from a qualified plan
described in Sections 401(a) or 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code and an eligible plan under Section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and the portion of a distribution from an individual retirement account or
annuity described in Section 408(a) or 408(b) of the Code that is eligible to be
rolled over and would otherwise be includible in the Member’s taxable gross
income.
 
 (b)            Subject to the provisions of Section 5.03(a) above, effective on
and after September 1, 2007, the Plan shall accept a rollover of After-Tax
Rollover Contributions that would not otherwise be includible in the Member’s
taxable gross income.  Prior to such date, a rollover of after-tax employee
contributions is not permitted hereunder.
 
 (c)            Notwithstanding anything herein, the Plan will accept a rollover
contribution of Roth Elective Deferrals only if it is a direct rollover from
another Roth elective deferral account under an applicable retirement plan
described in Code Section 402A(e)(1) and only to the extent the rollover is
permitted under the rules of Code Section 402(c).

21

--------------------------------------------------------------------------------



 (d)           Each Employee or former Employee who becomes a participant in a
pension, profit sharing or stock bonus plan described in Code Section 401(a) (a
“transferee plan”) may, not later than thirty (30) days (or such lesser period
as is acceptable to the Administrative Committee) prior to any Accounting Date,
request the Administrative Committee to direct the Trustees to, and upon such
request, the Administrative Committee in its sole discretion may direct the
Trustees to, transfer in cash the nonforfeitable balance in such Employee’s
Accounts to an account maintained by any such transferee plan on the Employee’s
behalf, as of such Accounting Date; provided, however, that such transferee
plan  permits such transfer.
 
 (e)           Any Employee who makes or causes to be made a contribution or
transfer pursuant to Subsections (a) or (b) and who has not become a Member
pursuant to the provisions of Article II shall, except for purposes of Sections
4.01, 5.01 and 7.01, be considered a Member of this Plan.
 
 
Section 5.04.
Return of Excess Member Salary Deferral Elections.

 
 (a)          Notwithstanding any other provisions of the Plan, a Member may
request the Administrative Committee in writing by no later than the March 1
following the end of the preceding calendar year, to have distributed to the
Member from the Trust the amount of the Member Salary Deferrals which are in
excess of the amount permitted under Code Section 402(g) for such calendar year
(“Excess Deferrals”).
 
 (b)          Excess Deferrals claimed under Subsection (a) and any income
allocable to such amount including, as of January 1, 2006, income attributable
to the period between the end of the Plan Year and the date of distribution, in
accordance with applicable Treasury Regulations, shall be distributed from the
Plan no later than April 15 of the calendar year in which the request was
made.  This Section 5.04 shall also apply to amounts deferred under the terms of
Section 6.02(c) for Plan Years beginning after December 31, 1986.
 
 
Section 5.05.
Actual Deferral Percentage Test.

 
 (a)           As used in this Section 5.05, each of the following terms shall
have the meaning for that term set forth in this Section 5.05:
 
 (i)          Actual Deferral Percentage means the  ratio (expressed as a
percentage) of Member Salary  Deferrals (other than Excess Deferrals of
non-Highly Compensated Employees made under plans maintained by the Company or
an Affiliate) on behalf of the Member for the Plan Year to the Member’s Testing
Compensation for the Plan Year.
 
 (ii)          Average Actual Deferral Percentage means the average (expressed
as a percentage) of the Actual Deferral Percentages of the Members in a group,
including those Members whose Actual Deferral Percentage is zero.
 
 (b)           For each Plan Year, the amount of Member Salary Deferrals shall
be subject to the following:

22

--------------------------------------------------------------------------------



(i)          For Plan Years beginning on or after January 1, 2001, the Average
Actual Deferral Percentage for Members who are Highly Compensated Employees for
the Plan Year must satisfy one of the following tests:
 
  (A)       The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 1.25; or
 
  (B)       The Average Actual Deferral Percentage for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the Average Actual
Deferral Percentage for Members who are non-Highly Compensated Employees for the
Plan Year multiplied by 2.0, provided that the Average Actual Deferral
Percentage for Members who are Highly Compensated Employees does not exceed the
Average Actual Deferral Percentage for Members who are non-Highly Compensated
Employees by more than two (2) percentage points.
 
(ii)         For Plan Years prior to 1997, the Excess Contributions (as defined
in Section 5.06) under the Plan shall be eliminated by reducing the Member
Salary Deferral of each Highly Compensated Employee in order of Actual Deferral
Percentage beginning with the highest percentage. For Plan Years after 1996, the
Excess Contributions (as defined in Section 5.06) under the Plan shall be
eliminated by reducing the Member Salary Deferral of each Highly Compensated
Employee in order of the dollar amount of Member Salary Deferrals on behalf of
such Highly Compensated Employee, beginning with the highest dollar amount.
 
(c)       For purposes of determining the Actual Deferral Percentage of a Member
for a Plan Year, a Member Salary Deferral shall be taken into account only if
such Member Salary Deferral:  (i) is attributed to the Member’s Account as of a
date within the Plan Year; (ii) is not contingent upon any subsequent event
(except as may be necessary to comply with the Code); (iii) is actually paid to
the Trust within one year of the end of the Plan Year; and (iv) relates to
Salary Reduction Compensation which would have been received by the Member in
the Plan Year but for the Member’s election to defer.  Any Member Salary
Deferral that fails to satisfy the foregoing requirements shall be treated as a
contribution by the Employer which is not subject to Code Section 401(k) or
401(m).
 
(d)       (i)              For purposes of this Section 5.05, the Actual
Deferral Percentage for any Member who is a Highly Compensated Employee for the
Plan Year and who is eligible to have elective deferrals allocated to his or her
account under two or more plans or arrangements described in Code Section 401(k)
that are maintained by the Company or an Affiliate shall be determined as if all
such elective deferrals were made under a single arrangement.
 
(ii)             If two or more plans are aggregated for purposes of Code
Section 410(b) or 401(a)(4), such plans shall be aggregated for purposes of the
Average Actual Deferral Percentage test.

23

--------------------------------------------------------------------------------



 
Section 5.06.
Return of Excess Contributions.

 
 (a)            Notwithstanding any other provision of the Plan, any amount
determined by the Administrative Committee to be an “Excess Contribution” as
determined under Section 5.05(b)(ii), shall be distributed to Members who are
Highly Compensated Employees by no later than the last day of the Plan Year
following the Plan Year in which the Excess Contribution occurred.
 
 (b)            “Excess Contribution” for purposes of this Section 5.06 means a
Member Salary Deferral attributable to a Highly Compensated Employee which
exceeds the maximum amount of such deferral permitted under Code Section
401(k)(3)(A)(ii), and which is described in Code Section 401(k)(8)(B), plus the
income allocable to such amount.  The allocable income shall be calculated by
multiplying the total income earned on all of the Member Salary Deferrals for
the Plan Year in which the Excess Contribution is being returned by a fraction,
the numerator being the Member Salary Deferral in excess of the permitted amount
and the denominator being the Member’s account balance in his Member Salary
Deferral Account and Roth Elective Deferral Account, as applicable, on the
Accounting Date of the prior Plan Year.  The Excess Contribution otherwise
distributable under this Section 5.06 shall be adjusted for investment losses
and for prior distributions to the Members affected, as permitted by Treasury
Regulations.  With respect to nondiscrimination testing for the Plan Year
beginning January 1, 2006, income shall be allocated to Excess Contributions
during the period between the end of the Plan Year and the date of distribution
of the Excess Contributions in accordance with guidance published by the
Internal Revenue Service.  The Excess Contributions attributable to all Highly
Compensated Employees, in the aggregate, shall be determined as the sum of the
Excess Contributions (if any) determined for each Highly Compensated Employee,
as follows: The amount (if any) by which the Member Salary Deferral of each
Highly Compensated Employee must be reduced for the Member’s Actual Deferral
Percentage to equal the highest permitted Actual Deferral Percentage under the
Plan shall be determined. To calculate the highest permitted Actual Deferral
Percentage under the Plan, the Actual Deferral Percentage of the Highly
Compensated Employee with the highest Actual Deferral Percentage is reduced by
the amount required to cause the Employee’s Actual Deferral Percentage to equal
the Actual Deferral Percentage of the Highly Compensated Employee with the next
highest Actual Deferral Percentage. If a lesser reduction would enable the Plan
to satisfy the Actual Deferral Percentage test, only this lesser reduction may
be made. This process must be repeated until the Plan would satisfy the Actual
Deferral Percentage test. The sum of the foregoing reductions determined for
each Highly Compensated Employee shall equal the dollar amount of the Excess
Contributions attributable to all Highly Compensated Employees, in the
aggregate.
 
 
Section 5.07.
Catch-up Contributions.

 
 (a)            Notwithstanding any other provision of the Plan (other than this
Section 5.07), in accordance with election procedures set forth in Subsection
(b) below, a Catch-up Eligible Member (as defined in Subsection (e) below) may
make additional Member Salary Deferrals (which, pursuant to Section 6.01(b)
below, shall include Roth Elective Deferrals) for any Plan Year, without regard
to:  (i) the limitations on Member Salary Deferral Elections set forth in
Section 5.01; (ii) the limitations provided in Code Sections 401(a)(30), 402(h),
403(b)(1)(E), 404(h), 408(k), 408(p), 415(c) or 457(b)(2) (without regard to
Section 457(b)(3)), and without regard to any Plan provisions which effectuate
the limitations in this Subsection; (iii) the Actual Deferral Percentage
limitations described in Article V of the Plan and Code Section 401(k)(3), but
only, in the case of clause (iii) as applied to a Member who is a Highly
Compensated Employee, to the extent of the highest amount of Member Salary
Deferrals that could be retained under the Plan by such Member for such year in
accordance with Article V and Code Section 401(k)(8)(C) (the “Applicable
Maximum”); or (iv) except as provided in Code Section 414(v)(4), any of the
requirements of Code Sections 401(a)(4), 401(k)(3), 401(k)(11), 403(b)(12),
408(k), 410(b), or 416.  To the extent the Member Salary Deferrals by a Catch-up
Eligible Member for any year exceed the Applicable Maximum, such Member’s Member
Salary Deferrals shall be deemed to be Catch-up Contributions under the Plan..

24

--------------------------------------------------------------------------------



(b)            The Catch-up Contributions by any Member during any Plan Year
shall not exceed $5,000 for any year beginning with 2006 or such other amount as
provided under Code Section 414(v).  The Catch-Up Contribution elections and
changes shall be on a form acceptable to the Administrative Committee in
accordance with its rules and regulations.
 
(c)            This Section 5.07 is intended to comply with Code Section 414(v),
Treasury Regulation Section 1.414(v)-1, and any successor or other guidance
issued by the Department of Treasury, and accordingly shall be interpreted
consistently with such intention.
 
(d)            “Catch-up Contribution” means a contribution under the Plan by a
Catch-up Eligible Member, pursuant to Section 5.07.
 
(e)            “Catch-up Eligible Member” means a Member who (a) is eligible to
make Member Salary Deferrals pursuant to Section 5.01 and (b) is age 50 or
older.  For purposes of Subsection (b) above, a Member who is projected to
attain age 50 before the end of the Plan Year shall be deemed to be age 50 as of
January 1 of such Plan Year.  The determination of a “Catch-up Eligible Member”
shall be made in accordance with the requirements of Treasury Regulation Section
1.414(v)-1 and any successor or other guidance provided under Code Section
414(v) by the Department of Treasury.

25

--------------------------------------------------------------------------------



ARTICLE VI


ROTH ELECTIVE DEFERRALS
 
 
Section 6.01.
General Application.

 
 (a)             Effective as of the later of January 1, 2009 or such other date
determined by the Investment Committee in its sole discretion, the Plan will
accept Roth Elective Deferrals made on behalf of Members.  A Member’s Roth
Elective Deferrals will be allocated to a separate account maintained for such
contributions as described in Section 6.02 of the Plan.


 (b)            Unless specifically stated otherwise, Roth Elective Deferrals
will be treated as Member Salary Deferrals for all purposes under the Plan.


 
Section 6.02.
Separate Accounting.

 
 (a)            Contributions and withdrawals of Roth Elective Deferrals will be
credited and debited to the Roth Elective Deferral Account maintained for each
Member.
 
 (b)            The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Member’s Account .
 
 (c)            Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Member’s Roth Elective
Deferral Account and the Member’s other Accounts under the Plan.
 
 (d)            No contributions (or forfeitures) other than Roth Elective
Deferrals and properly attributable earnings will be credited to each Member’s
Roth Elective Deferral Account.
 
 
Section 6.03.
Correction of Excess Contributions.

 
 In the case of a distribution of Excess Contributions, Roth Election Deferrals
will be distributed first and then pre-tax elective deferrals will be
distributed.

26

--------------------------------------------------------------------------------



ARTICLE VII
 
ALLOCATIONS OF COMPANY CONTRIBUTIONS AND FORFEITURES
 
 
Section 7.01.
Contributions.

 
 (a)            Members Eligible to Share in Company Contributions.
 
 The Company Contribution for each Plan Year shall be allocated and credited to
the Members’ Company Contributions Account in accordance with this Article as of
the last Accounting Date of the Plan Year (immediately following the allocation
of income and appreciation in accordance with Section 9.01) among those Members
who are Employees of an Employer or an Affiliate on the Accounting
Date.  Notwithstanding anything herein to the contrary, a Member for purposes of
Article VII means only those Employees who have satisfied the applicable age and
service requirements of Sections 2.01(a), (b)(ii) or (c).
 
 (b)            Allocation of Company Contribution.
 
 The Company Contribution under Section 4.01 for each Plan Year, determined
without regard to Section 6.02(c), shall be allocated among the Members eligible
for allocation in the proportion which each such Member’s Compensation for such
Plan Year while a Member bears to the total Compensation for all Members
eligible to share in allocations pursuant to Subsection (a).  The Company
Contribution under Section 4.02 shall be allocated on the same basis upon which
it was determined.
 
 
Section 7.02.
Allocation to Company Contributions Accounts.

 
 Effective for Plan Years beginning after December 31, 1989, the entire amount
allocated under Section 7.01(b) to a Member for a Plan Year shall be credited to
his Company Contributions Account.
 
 
Section 7.03.
Actual Contribution Percentage Test.

 
 (a)            As used in this Section 7.03, each of the following terms shall
have the meaning for that term set forth below:
 
 (i)          Average Contribution Percentage means the average (expressed as a
percentage) of the Contribution Percentages of the Members in a group, including
those Members whose Contribution Percentage is zero.
 
 (ii)         Company Matching Contribution means the Company Contribution
described in Section 4.02 of the Plan.
 
 (iii)        Contribution Percentage means the ratio (expressed as a
percentage) of a Member’s Company Matching Contributions (excluding Company
Matching Contributions forfeited hereunder to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions or Excess Aggregate Contributions) to the
Member’s Testing Compensation for the Plan Year.

27

--------------------------------------------------------------------------------



(b)            Company Matching Contributions for each Plan Year must satisfy
one of the following tests:
 
(i)          For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are  non-Highly Compensated Employees for the Plan Year multiplied by 1.25; or
 
(ii)          For Plan Years beginning on or after January 1, 2001, the Average
Contribution Percentage for Members who are Highly Compensated Employees for the
Plan Year shall not exceed the Average Contribution Percentage for Members who
are  non-Highly Compensated Employees for the Plan Year multiplied by 2.0,
provided that the Average Contribution Percentage for Members who are Highly
Compensated Employees does not exceed the Average Contribution Percentage for
Members who are non-Highly Compensated Employees by more than 2 percentage
points.
 
In satisfying the Actual Contribution Percentage Test set forth above, Member
Salary Deferrals may be treated as if they were Company Matching Contributions,
provided that the requirements of Treasury Regulation Section
1.401(m)-2(a)(6)(ii) are satisfied.  If used to satisfy the Actual Contribution
Percentage Test, such Member Salary Deferrals shall not be used to help other
Member Salary Deferrals satisfy the Actual Deferral Per­centage Test (as
described in Section 401(k)(2) of the Code), set forth in Sec­tion 5.05 hereof
except as other­wise permitted by applicable law.
 
(c)            For purposes of determining the Contribution Percentage of a
Member for a Plan Year, the Member’s Company Matching Contributions shall be
taken into account only if such Company Matching Contributions (i) are based on
the Member’s Member Salary Deferrals (which, pursuant to Section 6.01(b) below,
shall include Roth Elective Deferrals) for such Plan Year; (ii) are attributed
to the Member’s Account as of a date within such Plan Year; and (iii) are paid
to the Trust by the end of the twelfth month following the close of such Plan
Year.  Any Company Matching Contribution that fails to satisfy the foregoing
requirements shall be treated as a contribution which is not subject to Code
Section 401(m).
 
(d)            (i)         For purposes of this Section 7.03, the Contribution
Percentage for any Member who is a Highly Compensated Employee for the Plan Year
and who is eligible to receive Company Matching Contributions or to make
Employee after-tax contributions under one or more other plans described in Code
Section 401(a) that are maintained by the Company or an Affiliate shall be
determined as if all such contributions were made under a single plan.
 
(ii)         If two or more plans are aggregated for purposes of Code Section
410(b) or 401(a)(4), such plans shall be aggregated for purposes of the Average
Contribution Percentage test.

28

--------------------------------------------------------------------------------



 
Section 7.04.
Return of Excess Aggregate Contributions.

 
 (a)            Notwithstanding any other provision of the Plan, any amount
determined by the Administrative Committee to be an “Excess Aggregate
Contribution” as defined in Subsection (b), shall be distributed to Members who
are Highly Compensated Employees by no later than the last day of the Plan Year
following the Plan Year in which the Excess Aggregate Contribution
occurred.  For Plan Years prior to 1997, the Excess Aggregate Contributions (as
defined in Section 7.04(b)) under the Plan shall be eliminated by reducing the
Company Matching Contributions of each Highly Compensated Employee in order of
Contribution Percentage beginning with the highest percentage.  For Plan Years
after 1996, the Excess Aggregate Contributions (as defined in Section 7.04(b))
under the Plan shall be eliminated by reducing the Company Matching
Contributions of each Highly Compensated Employee in order of the dollar amount
of Company Matching Contributions on behalf of such Highly Compensated Employee,
beginning with the highest dollar amount.
 
 (b)            “Excess Aggregate Contribution” for purposes of this Section
7.04 means a Company Matching Contribution attributable to a Highly Compensated
Employee which exceeds the maximum amount of such Company Matching Contributions
permitted under Code Section 401(m)(3), and which is described in Code Section
401(m)(6)(B), plus the income allocable to such amount.  The allocable income
shall be calculated by multiplying the total income earned on all of the
Member’s Company Matching Contributions for the Plan Year in which the Excess
Aggregate Contribution is being returned by a fraction, the numerator being the
Member Company Matching Contributions in excess of the permitted amount and the
denominator being the Member’s account balance in his Company Contribution
Account attributable to Company Matching Contributions on the Accounting Date of
the prior Plan Year.  The Excess Contribution otherwise distributable under this
Section 7.04 shall be adjusted for investment losses and for prior distributions
to the Members affected, as permitted by Treasury Regulations.  Effective with
respect to nondiscrimination testing for Plan Years beginning on and after
January 1, 2006, income shall be allocated to Excess Aggregate Contributions
during the period between the end of the Plan Year and the date of distribution
of the Excess Aggregate Contributions in accordance with guidance published by
the Internal Revenue Service.  The Excess Aggregate Contributions attributable
to all Highly Compensated Employees, in the aggregate, shall be determined as
the sum of the Excess Aggregate Contributions (if any) determined for each
Highly Compensated Employee, as follows: The amount (if any) by which the
Company Matching Contribution of each Highly Compensated Employee must be
reduced for the Member’s Contribution Percentage to equal the highest permitted
Contribution Percentage under the Plan shall be determined.  To calculate the
highest permitted Contribution Percentage under the Plan, the Contribution
Percentage of the Highly Compensated Employee with the highest Contribution
Percentage is reduced by the amount required to cause the Employee’s
Contribution Percentage to equal the Contribution Percentage of the Highly
Compensated Employee with the next highest Contribution Percentage. If a lesser
reduction would enable the Plan to satisfy the Actual Contribution Percentage
Test, only this lesser reduction may be made. This process must be repeated
until the Plan would satisfy the Actual Contribution Percentage Test. The sum of
the foregoing reductions determined for each Highly Compensated Employee shall
equal the dollar amount of the Excess Aggregate Contributions attributable to
all Highly Compensated Employees, in the aggregate.

29

--------------------------------------------------------------------------------



ARTICLE VIII
 
ACCOUNTS, ALLOCATIONS AND LOANS
 
 
Section 8.01.
Investment Funds.

 
 Subject to the provisions of any applicable state and Federal securities laws
and to the regulations and rulings of any regulatory agencies administering such
laws, the Trustee shall, at the direction of the Investment Committee, establish
separate Investment Funds within and as a part of the Trust Fund for the purpose
of investing the balances held in the Accounts and in the Unallocated
Forfeitures Account.
 
 
Section 8.02.
Separate Accounts.

 
 The Administrative Committee shall maintain a separate Company Contributions
Account, Member Contributions Account, Member Salary Deferral Account, Roth
Elective Deferral Account, Rollover Account and Loan Account for each Member as
relevant.  Any amount transferred from a Member’s “Company Matching Contribution
Account” under the ECMC Plan (as defined thereunder) shall be held in the
Member’s Rollover Account.  The Administrative Committee and/or the Investment
Committee shall maintain records of each Member’s balance in each such Account
and each Investment Fund in which the Account is invested in order to provide an
accurate and current statement to the Member pursuant to Section
9.09.  Effective January 1, 1995, each account of a participant or beneficiary
under the ECMC Plan shall automatically be deemed an Account of the
corresponding type under the Plan for the Member or Beneficiary for whom such
account was maintained under the ECMC Plan.
 
 
Section 8.03.
Investing of the Company Contributions.

 
 All contributions allocated to a Member’s Account shall be allocated among the
Investment Funds in accordance with a Member’s investment election(s).  If no
proper election is on file governing the contributions involved, such
contributions shall be invested in the Investment Fund(s) specified for such
purpose by the Investment Committee.
 
 
Section 8.04.
Elections.

 
 (a)            The Investment Committee shall prescribe such rules as it deems
appropriate regarding the form, filing frequency and timeliness of elections
under Section 8.03 as well as concerning the percentage or amounts of a
contribution which may be invested in an Investment Fund. In these rules, the
Investment Committee may specify that each Account of a Member be invested in
the Investment Funds selected by the Member in the same proportion, or the
Investment Committee may prescribe such other rule as it deems appropriate with
respect to any Account.  An election properly on file shall remain in force
until changed.

30

--------------------------------------------------------------------------------



 
Section 8.05.
Inter-Account Transfers.

 
 (a)            A Member may elect, on a form provided by and timely filed with
the Investment Committee and/or the Administrative Committee, to transfer all or
a portion of the balance of any Account which is invested in an Investment Fund
to one or more other Investment Funds.  The Investment Committee and/or the
Administrative Committee shall prescribe such rules as it deems appropriate
regarding the frequency and timeliness of elections and the percentage of or
amount from an Account which may be so transferred.
 
 (b)            A transfer made pursuant to an election pursuant to Subsection
(a) shall be effected  as soon as administratively practicable immediately
following timely receipt by the Investment Committee of the election.
 
 
Section 8.06.
Unallocated Forfeiture Account.

 
 The amount held from time to time in the Unallocated Forfeiture Account shall
be allocated among the Investment Funds as specified by the Investment
Committee.
 
 
Section 8.07.
Loans.

 
 (a)            Notwithstanding anything in this Plan to the contrary, the
Investment Committee and/or the Administrative Committee, in its discretion, may
authorize a loan to a Member who is a “party in interest” with respect to the
Plan within the meaning of Section 3(14) of the Act under the circumstances
listed in Subsection (b) below:
 
 (b)            (1) loans shall be made available on a reasonably equivalent
basis; (2) loans shall not be made available to Highly Compensated Employees in
a manner that is more favorable than the manner loans are made available to
other Members; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for repayment over a
reasonable period of time.
 
 (c)            Loans made pursuant to this Section (when added to the
outstanding balance of all other loans made by the Plan to the Member) shall be
limited to the lesser of:
 
  (1)         $50,000 reduced by the excess (if any) of the highest outstanding
balance of loans from the Plan to the Member during the one-year period ending
on the day before the date on which such loan is made, over the outstanding
balance of loans from the Plan to the Member on the date on which such loan was
made, or
 
  (2)         one-half (1/2) of the present value of the non-forfeitable accrued
benefit of the Member under the Plan.
 
For purposes of this limit, all plans of the Employer shall be considered one
plan.
 
 (d)            Loans shall provide for level amortization with payment to be
made not less frequently than quarterly over a period not to exceed five (5)
years, unless the loan is for the purpose of acquiring a dwelling unit used
within a reasonable time as the principal residence of the Member.  All loans
shall be due and payable upon termination of employment.

31

--------------------------------------------------------------------------------



 (e)            All loans shall be made pursuant to a Member loan program.  Such
loan program shall be established in writing by the Investment Committee and/or
the Administrative Committee and must include, but need not be limited to, the
following:
 
 (1)         the identity of the person(s) or position(s) authorized to
administer the Member loan program;
 
 (2)         a procedure for applying for loans;
 
 (3)         the basis on which loans will be approved or denied;
 
 (4)         limitations, if any, on the types and amounts of loans offered;
 
 (5)         the procedure under the program for determining a reasonable rate
of interest;
 
 (6)         the types of collateral which may secure a Member loan; and
 
 (7)         the events constituting default and the steps that will be taken to
preserve Plan assets.
 
 Such Member loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan.  Furthermore, such Member loan program may be modified or
amended by the Investment Committee and/or the Administrative Committee in
writing from time to time without the necessity of amending this Section.
 
 (f)            Notwithstanding any other provision to the contrary, a Borrower
who has a loan (or loans) outstanding under the SCB Savings or Cash Option Plan
for Employees on December 31, 2003 which is transferred to the Plan as a result
of the merger of SCB Savings or Cash Option Plan for Employees into the Plan
shall be entitled to keep such loan (or loans) outstanding under the Plan until
the loan (or loans) is repaid pursuant to the terms of such outstanding loan (or
loans).

32

--------------------------------------------------------------------------------



ARTICLE IX
 
VALUATION
 
 
Section 9.01.
Valuation of Trust Fund.

 
 All changes in the value of each Investment Fund as determined by the Trustee
in accordance with the Trust Agreement (including income and expenses and
realized and unrealized appreciation and depreciation of assets of the
Investment Fund, determined in the case of mutual funds by reference to the net
asset value of such mutual funds on the Accounting Date, but excluding Company
Contributions, Member Salary Deferrals and contributions or transfers pursuant
to Section 5.03 made or allocated subsequent to the last preceding Accounting
Date), shall be allocated by the Investment Committee and/or the Administrative
Committee among the Company Contributions Accounts, Member Contributions
Accounts, Member Salary Deferral Accounts, Roth Elective Deferral Accounts,
Rollover Accounts and the Uncashed Check Account, portions of which are held in
the Investment Fund as of each Accounting Date pro rata to the value of all such
Accounts, respectively, at the last preceding Accounting Date, but first
reducing the balance of each such Account as of the last preceding Accounting
Date by any distributions from the Account since that Accounting Date.
 
 
Section 9.02.
Valuation of Company Contributions Accounts.

 
 The value of a Member’s Company Contributions Account as of any Accounting Date
shall be the aggregate of the portions of such Account invested in each
Investment Fund as of that date.  The value of that portion of such Account
invested in an Investment Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus
 
 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount of transfer, if any, into such portion and the amount
of the Company Contribution, if any, allocable thereto since the last preceding
Accounting Date pursuant to Article VII, minus
 
 (d)            any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.
 
 
Section 9.03.
Valuation of Member Contributions Account.

 
 The value of a Member Contributions Account as of any Accounting Date shall be
the aggregate of the portions of such Account invested in each Investment Fund
as of that date.  The value of that portion of such Account invested in an
Investment Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus

33

--------------------------------------------------------------------------------



 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount, if any, transferred into such portion pursuant to
Section 5.04 in an amount equal to voluntary contributions by the Member to the
transferor qualified plan or pursuant to Section 8.05, minus
 
 (d)            any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.
 
 
Section 9.04.
Valuation of Member Salary Deferral Accounts.

 
 The value of a Member Salary Deferral Account as of any Accounting Date shall
be the aggregate of the portions of such Account invested in each Investment
Fund as of that date.  The value of that portion of such Account invested in an
Investment Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus
 
 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount, if any, transferred into such portion pursuant to
Section 8.05 and the amount of Member Salary Deferrals, if any, allocable
thereto since the last preceding Accounting Date, minus
 
 (d)            any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.
 
 
Section 9.05.
Valuation of Roth Elective Deferral Accounts.

 
 The value of a Roth Elective Deferral Account as of any Accounting Date shall
be the aggregate of the portions of such Account invested in each Investment
Fund as of that date.  The value of that portion of such Account invested in an
Investment Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus
 
 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount, if any, transferred into such portion pursuant to
Section 8.05 and the amount of Roth Elective Deferrals, if any, allocable
thereto since the last preceding Accounting Date, minus
 
 (d)            any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.

34

--------------------------------------------------------------------------------



 
Section 9.06.
Valuation of Rollover Accounts.

 
 The value of a Rollover Account as of any Accounting Date shall be the
aggregate of the portions of such Account invested in each Investment Fund as of
that date.  The value of that portion of such Account invested in an Investment
Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus
 
 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount of transfer, if any, into such portion since the last
preceding Accounting Date pursuant to Section 5.03(a), minus
 
 (d)            any distributions from, and transfers out of, such portion since
the preceding Accounting Date.
 
 
Section 9.07.
Valuation of Uncashed Check Account.

 
 The value of the Uncashed Check Account as of any Accounting Date shall be the
aggregate of the portions of such Account invested in each Investment Fund as of
that date.  The value of that portion of such Account invested in an Investment
Fund shall be the sum of:
 
 (a)            the value of such portion as of the last preceding Accounting
Date, plus or minus
 
 (b)            all changes in the value of the Investment Fund since the last
preceding Accounting Date allocable thereto pursuant to Section 9.01, plus
 
 (c)            the amount, if any, transferred into such portion pursuant to
Section 10.06(d) since  the last preceding Accounting Date, minus
 
 (d)            any distributions from, and transfers out of, such portion since
the last preceding Accounting Date.
 
 
Section 9.08.
Valuation of Loan Accounts.

 
The value of a Loan Account as of any Accounting Date shall be the amount of the
outstanding principal and accrued interest on the loan held therein plus the
amount of any cash held therein as of an Accounting Date.

35

--------------------------------------------------------------------------------



 
Section 9.09.
Statement to Members.

 
 The Administrative Committee shall mail or deliver to each Member a statement
of the   value of his Accounts and his Loan Account, if any, on a quarterly
basis.
 
 
Section 9.10.
Unallocated Forfeitures Account

 
 The value of the Unallocated Forfeitures Account shall be determined as
provided in Section 9.02 applied as if the addition to the Unallocated
Forfeitures Account was a Company Contributions Account.

36

--------------------------------------------------------------------------------



ARTICLE X
 
DETERMINATION OF BENEFITS
 
 
Section 10.01.
Retirement.

 
 Upon a Member’s Retirement on or after his Normal Retirement Date, he shall
become entitled, at the time specified in Article XI, to a distribution of his
Accounts and his Loan Account, if any, valued as of the Accounting Date
specified in Section 11.01.
 
 
Section 10.02.
Disability.

 
 Upon a Member’s Retirement on account of his Permanent Disability, the Member
shall become entitled, at the time specified in Article XI, to a distribution of
his Accounts and his Loan Account, if any, valued as of the Accounting Date
applicable under Section 11.02.
 
 
Section 10.03.
Death.

 
 Upon a Member’s death, his Eligible Spouse or, if there is no Eligible Spouse
or the Eligible Spouse consents in the manner required under Section 2.04(a) to
the designation of a Beneficiary, that Beneficiary shall become entitled, at the
time specified in Article XI, to a distribution of the then balance of such
Member’s Accounts and his Loan Account, if any, valued as of the Accounting Date
applicable under Section 11.03; provided, however, that if a valuation date was
already fixed for payment pursuant to Article XI due to the Member’s Retirement
or Permanent Disability, that date shall be used.
 
 
Section 10.04.
Vesting.

 
 (a)            Any Member who is employed by an Employer or an Affiliate on or
after September 1, 2007 shall be fully vested in his Company Contributions
Account.
 
 (b)            Any Member who is not employed by an Employer or an Affiliate on
or after September 1, 2007 and who had Company Contributions credited to his
Account as of December 31, 1988 shall at all times be fully (100%) vested in the
balance in his Accounts.  Effective for Plan Years beginning after December 31,
1988, any individual who became a Member after that date and who is not employed
by an Employer or an Affiliate on or after September 1, 2007 shall be fully
(100%) vested in the balance in his Accounts if, prior to his Severance from
Employment, he completed three (3) Years of Service calculated from the Member’s
Employment Commencement Date or reached his Normal Retirement Date prior to his
Severance from Employment.  A Member shall be at all times fully (100%) vested
in the balance in his Member Contributions Account, if any, his Member Salary
Deferral Account, if any, his Roth Elective Deferral Account, if any, his
Rollover Account, if any, and his Loan Account, if any.

37

--------------------------------------------------------------------------------



 (c)            Notwithstanding any other provision to the contrary, each Member
who was a participant in the SCB Savings or Cash Option Plan for Employees prior
to December 31, 2003 shall be fully vested in his Account.
 
 
Section 10.05.
Other Severance from Employment.

 
 In the event of a Member’s Severance from Employment other than by reason of
death, Retirement or Permanent Disability, he shall be entitled to a
distribution of the entire balance in his Member Contributions Account, if any,
his Member Salary Deferral Account, if any, his Roth Elective Deferral Account,
if any, his Loan Account, if any, his Rollover Account, if any, and the vested
balance in his Company Contributions Account, if any, determined as of the
Accounting Date applicable under Section 11.04.  Such distributions shall be
made in the manner and at the time provided in Article XI.  The unvested portion
of the Member’s Company Contributions Account shall be forfeited upon the
Accounting Date coincident with or immediately following the Member’s Severance
from Employment.
 
 
Section 10.06.
Forfeitures.

 
 (a)            A Member who separates from service prior to the full vesting of
his entire Company Contributions Account, shall forfeit the unvested balance in
that Account upon the Accounting Date coincident with or immediately following
the Member’s Severance from Employment.  If the Member subsequently recommences
employment prior to incurring five (5) consecutive Breaks in Service, he shall
be recredited with the forfeited amounts as soon as administratively feasible
upon recommencement of employment.
 
 (b)            Any amount held in an Unallocated Forfeiture Account may be
applied to reduce the Company Contribution to be made to the Trust or to pay
administrative expenses of the Plan, at the election of the Administrative
Committee in its sole discretion.  Any Company Contributions made to the Plan in
error and any other excess amounts received by the Plan in error may be held in
a subaccount under the Unallocated Forfeiture Account until applied in
accordance with the foregoing.
 
 (c)            Effective January 1, 1995, amounts credited to the “unallocated
forfeitures account” (as defined under the ECMC Plan) under the ECMC Plan shall
be transferred to the Unallocated Forfeitures Account.

38

--------------------------------------------------------------------------------



(d)            Effective on and after September 1, 2007, in the event that any
portion of a distribution payable to a Member hereunder shall be unclaimed for a
period designated by the Administrative Committee, such amount shall be
allocated to the Uncashed Check Account, and if the amount remains unclaimed
from such account at the expiration of a period determined by the Administrative
Committee, the amount so distributable shall be held in an Unallocated
Forfeiture Account until applied in accordance with the foregoing.  In the event
the Member is located subsequent to his benefit being forfeited, such benefit
shall be restored.  The Administrative Committee will establish and adopt
related rules, regulations and/or administrative guidelines designed to
facilitate the administration of unclaimed checks, including the institution of
any procedures intended to ascertain the whereabouts of a missing Member, and
may cease to implement the procedure set forth in this paragraph and any other
related rules, regulations and/or administrative guidelines in its discretion at
any time.

39

--------------------------------------------------------------------------------



ARTICLE XI
 
TIME AND MANNER OF PAYMENT OF BENEFITS
 
Section 11.01.      Retirement Benefits.
 
Retirement benefits, determined pursuant to Section 10.01, shall be paid in a
single or partial cash lump sum, valued as of the Accounting Date immediately
preceding the payment.
 
A Member who wishes to commence the distribution of his Retirement benefits
shall notify the Administrative Committee of such intent no sooner than thirty
(30) days following the Member’s Severance from Employment.  Such distribution
shall be made to the Member on or as soon as administratively feasible following
the benefit starting date selected by the Member as provided below.  The Member
may only select a benefit starting date which may not be more than
one-hundred-eighty (180) days after such election and, except as provided below,
may not be less than thirty (30) days after such election.  Except as provided
in the next sentence, the Administrative Committee shall provide the Member with
a notice as to his or her rights and benefits under the Plan not more than
one-hundred-eighty (180) days or less than thirty (30) days prior to the
Member’s Accounting Date.  Notwithstanding the foregoing, a Member may elect  a
benefit starting date earlier than thirty (30) days after receiving such notice
from the Company, provided that:
 
(1)         the Administrative Committee clearly informs the Member that the
Member has a right to a period of at least thirty (30) days after receiving the
notice to consider the decision of whether or not to elect a distribution; and
 
(2)         the Member, after receiving the notice, affirmatively elects a
distribution.
 
Section 11.02.     Disability Benefits.
 
Disability benefits, determined pursuant to Section 10.02 shall be paid or
commence to be paid at the time and in the manner provided in Section 11.01
(substituting Permanent Disability for Retirement).
 
Section 11.03.     Death Benefits.
 
Death benefits, determined pursuant to Section 10.03, shall be paid to the
Member’s Beneficiary in a single cash sum as soon as reasonably practicable
after the Member’s death.  A Member’s Beneficiary who wishes to commence the
distribution of such benefits shall notify the Administrative Committee of such
intent no sooner than thirty (30) days following the Member’s
death.   Notwithstanding the foregoing, if the Beneficiary is the Member’s
spouse, then death benefits, determined pursuant to Section 10.03, shall be paid
to the Member’s Beneficiary at the time and in the manner provided in Section
11.01 (substituting death for Retirement), subject to Code Section 401(a)(9).

40

--------------------------------------------------------------------------------



 
Section 11.04.
Termination Benefits.

 
 The benefits payable to a Member upon his Severance from Employment, determined
pursuant to Section 10.05, shall, subject to Section 11.09, be paid or commence
to be paid at the time and in the manner provided in Section 11.01 (substituting
Severance from Employment for Retirement).
 
 
Section 11.05.
Direct Rollover Distributions.

 
 (a)            Upon receiving directions from a Member who is eligible to
receive a distribution from the Plan pursuant to the provisions of this Article
XI which constitutes an “eligible rollover distribution,” as defined in Code
Section 402(c)(4), to transfer all or any part of such distribution to an
“eligible retirement plan,” as defined in Code Section 402(c)(8)(B) or to a Roth
IRA as discussed in Code Section 408A (subject to the restrictions therein), the
Administrative Committee shall cause  the portion of the distribution which the
Member has elected to so transfer to be transferred directly to such “eligible
retirement plan”; provided, however, that the Member shall be required to notify
the Administrative Committee of the identity of the eligible retirement plan at
the time and in the manner that the Administrative Committee shall prescribe and
the Administrative Committee may require the Member or the eligible retirement
plan to provide a statement that the eligible retirement plan is intended to be
qualified under Code Section 401(a) (if the plan is intended to be so qualified)
or otherwise meets the requirements necessary to be an “eligible retirement
plan.”
 
 (b)            Notwithstanding anything herein a direct rollover of a
distribution from a Roth Elective Deferral Account under the Plan will only be
made to another Roth elective deferral account under an applicable retirement
plan described in Code Section 402A(e)(1) or to a Roth IRA described in Code
Section 408A, and only to the extent the rollover is permitted under the rules
of Code Section 402(c).
 
 (c)            Eligible rollover distributions from a Member’s Roth Elective
Deferral Account are taken into account in determining whether the total amount
of the Member’s Account balance under the Plan exceeds $1,000 for purposes of
mandatory distributions from the Plan.
 
 (d)            Upon receiving instructions from a Beneficiary who is the
Member’s Eligible Spouse or an alternate payee under a “qualified domestic
relations order” as defined in Code Section 414(p), in either case who is
eligible to receive a distribution pursuant to the  provisions of Article VIII
that constitutes an “eligible rollover distribution” as defined in Code Section
402(c)(4), to transfer all or any part of such distribution to a plan that
constitutes an “eligible retirement plan” under Code Section 402(c)(8)(B) with
respect to that distribution, the Administrative Committee shall cause the
portion of the distribution which such Eligible Spouse or alternate payee has
elected to so transfer to the eligible retirement plan so designated.
 
 (e)            The Administrative Committee may accomplish the direct transfer
described in Subsection (a) or (b), as applicable, by delivering a check to the
Member, Eligible Spouse or alternate payee (in each case, a “Distributee”) which
is payable to the trustee, custodian or other appropriate fiduciary of the
“eligible retirement plan,” or by such other means as the Administrative
Committee may in its discretion determine.  The Administrative Committee may
establish such rules and procedures regarding minimum amounts which may be the
subject of direct transfers and other matters pertaining to direct transfers as
it deems necessary from time to time.

41

--------------------------------------------------------------------------------



 (f)            In the case of an “eligible rollover distribution” to a
nonspousal distributee (a “Nonspouse Rollover”), an “eligible retirement plan”
is an individual retirement account described in Code Section 408(a) or an
individual retirement annuity described in Code Section 408(b) that was
established for the purpose of receiving the distribution on behalf of such
nonspousal distributee.  In order for such eligible retirement plan to accept a
Nonspouse Rollover on behalf of a nonspousal distributee (1) a direct
trustee-to-trustee transfer must be made to such eligible retirement plan and
shall be treated as an eligible rollover distribution for purposes of the Code,
(2) the individual retirement plan shall be treated as an inherited individual
retirement account or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)) for purposes of the Code, and (3) Code Section
401(a)(9)(B) (other than clause (iv) thereof) shall apply to such plan.  Any
Nonspouse Rollover shall be made in accordance with the Pension Protection Act
of 2006, Internal Revenue Service Notice 2007-7 and any subsequent guidance.
 
 
Section 11.06.
Latest Commencement of Benefits.

 
 Notwithstanding other provision of the Plan to the contrary, a Member shall be
eligible to receive payment, or to commence payment, under the Plan of his
benefits no later than sixty (60) days after the end of the Plan Year in which
the latest of the following occurs:
 
 (a)            the Member’s attainment of age his Normal Retirement Date;
 
 (b)            The tenth (10th) anniversary of the year in which the Member
began participation in the Plan; or
 
 (c)            The Member’s Severance from Employment.
 
 
Section 11.07.
Indirect Payment of Benefits.

 
 If any Member or Beneficiary is, in the judgment of the Administrative
Committee, legally, physically or mentally incapable of personally receiving and
receipting for any payment due hereunder, payment may be made to the guardian or
other legal representative of such Member or Beneficiary or, if none, to any
other person or institution, which, in the opinion of the Administrative
Committee, is then maintaining or has custody of such Member or
Beneficiary.  Such payment shall constitute a full discharge with respect to the
obligations hereunder.
 
 
Section 11.08.
Limitations on Distributions.

 
 Notwithstanding anything to the contrary contained in this Plan:
 
 (a)            The entire interest of each Member must either:
 
 (1)         be paid to him not later than the Required Beginning Date; or

42

--------------------------------------------------------------------------------



(2)         commence to be paid to him by not later than the Required Beginning
Date and  paid, in accordance with regulations prescribed by the Secretary of
the Treasury, over a period not extending beyond the life expectancy of the
Member or the joint and last survivor life expectancy of the Member and his
Designated Beneficiary; provided, however, that if the distribution of a
Member’s Account balances has commenced in accordance with this Paragraph (2),
any portion remaining to be distributed at the Member’s death shall continue to
be distributed at least as rapidly as under the method of distribution in effect
as of such Member’s death.
 
 (b)           If a Member dies prior to the commencement of distributions to
him in accordance with Paragraph (a)(2), the entire interest of the Member shall
be distributed:
 
(1)         not later than December 31 of the calendar year which contains the
fifth  anniversary of the Member’s death; or
 
(2)         where distribution is to be made to the Member’s Designated
Beneficiary, commencing
 
  (A)     on or before December 31 of the calendar year immediately following
the calendar year in which the Member died; or
 
  (B)      if the Designated Beneficiary is the Member’s surviving Spouse, no
later than the later of the date described in Paragraph (A), above or December
31 of the calendar year in which such Member would have attained age seventy and
one-half (70-1/2), and payable, in accordance with regulations prescribed by the
Secretary of the Treasury, over a period not extending beyond the life
expectancy of such Designated Beneficiary.
 
 (c)           For purposes of Paragraphs (a)(2) and (b)(2), prior to the
Required Beginning Date, the Member (or his spouse, if the spouse is the
Member’s Beneficiary) may make an irrevocable election to have the Member’s
(and/or his spouse’s) life expectancy recalculated not more frequently than
annually.  If no such election is made prior to the Member’s Required Beginning
Date, the Member’s (and/or his spouse’s) life expectancy shall automatically be
recalculated annually.
 
 (d)           Under regulations prescribed by the Secretary of the Treasury,
any amount paid to a Member’s child shall be treated as if it had been paid to
such Member’s surviving spouse if such amount will become payable to such spouse
upon the child reaching maturity or such other designated event which may be
permitted under such regulations.
 
 (e)           For purposes of this Section 11.08, the term “Designated
Beneficiary” shall mean a Member’s surviving spouse or an individual designated
by the Member pursuant to Section 2.04.
 
 (f)            Notwithstanding any provision of this Plan to the contrary, the
provisions of this Section 11.08 shall be construed in a manner that complies
with Code Section 401(a)(9) and, with respect to distributions made on or after
January 1, 2001, the Plan will apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with the Treasury Regulations thereunder
that were proposed in January 2001, the provisions of which are hereby
incorporated by reference.  This Subsection (f) shall continue in effect until
the end of the last calendar year beginning before the effective date of the
final regulations under Code Section 401(a)(9) or such other date as may be
specified in guidance published by the Internal Revenue Service.

43

--------------------------------------------------------------------------------



 (g)            Effective as of January 1, 2003, notwithstanding anything to the
contrary contained in this Plan, distributions shall be made in a manner that
complies with Code Section 401(a)(9) and Appendix A attached hereto.
 
 (h)            Each Member who (i) attained age 70-½ before January 1, 1999,
(ii) commenced distributions pursuant to Code Section 401(a)(9) and (iii) is an
Employee of the Employer on January 1, 2004, may make an irrevocable affirmative
election, subject to the terms of any applicable “qualified domestic relations
order” as defined in Section 414(p) of the Code, to cease receiving such
distributions at any time prior to the Member’s Severance from Employment.
 
 
Section 11.09.
Consent to Distributions.

 
 No amount shall be distributed to a Member pursuant to Section 11.01, 11.02 or
11.04 without his written consent, unless the amount to be distributed to the
Member is not in excess of $1,000 ($5,000 prior to March 28, 2005).  In the
event a Member’s consent to a distribution is required pursuant to this Section
11.09, such distribution shall be made or commence to be made as soon as
reasonably practicable after the Accounting Date coincident with or next
following the date on which such consent is received by the Administrative
Committee.
 
 
Section 11.10.
Pre-Retirement Distribution.

 
 (a)            On or after a Member’s attainment at age 59-½, the
Administrative Committee, at   the election of the Member, shall direct the
Trustees to make an in-service distribution of any portion of the vested balance
of the Member’s Account.
 
 (b)            Effective on and after September 1, 2007, each Member may elect
to withdraw all or a portion of his Member Contributions Account and the actual
earnings thereon at any time.  Prior to such date, only a Member who was a
participant in the SCB Savings or Cash Option Plan for Employees could elect to
withdraw his Member Contributions Account and the actual earnings thereon.
 
 (c)            In the event that the Administrative Committee makes a
distribution pursuant to this Section 11.10 the Member shall continue to be
eligible to participate in the Plan on the same basis as any other
Employee.  Any distribution made pursuant to this Section 11.10 shall be made in
a manner consistent with other applicable provisions of this Article XI,
including, but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder.
 
 
Section 11.11.
Partial Withdrawals.

 
 Effective on and after September 1, 2007, a Member who has a Severance from
Employment but who has not otherwise been paid the balance of his Account
pursuant to this Article XI may at any time request a partial distribution of
his Account in a minimum amount equal to $1,000 (or the Account balance, if less
than $1,000).

44

--------------------------------------------------------------------------------



ARTICLE XII
 
ADMINISTRATION OF THE PLAN
 
 
Section 12.01.
Administrative Committee.

 
 There is hereby created an Administrative Committee for the Plan.  The general
administration of the Plan on behalf of the Plan Administrator shall be placed
in the Administrative Committee.
 
 
Section 12.02.
Investment Committee.

 
 There is hereby created an Investment Committee for the Plan which shall
oversee the investment of the assets of the Trust Fund subject to ERISA.
 
 
Section 12.03.
Payment of Benefits (Administrative Committee).

 
 The Administrative Committee shall advise the Trustee in writing with respect
to all benefits which become payable under the terms of the Plan and shall
direct the Trustee to pay such benefits on order of the Administrative
Committee.  In the event that the Trust Fund shall be invested in whole or in
part in one or more insurance contracts, the Administrative Committee shall be
authorized to give to any insurance company issuing such a contract such
instructions as may be necessary or appropriate in order to provide for the
payment of benefits in accordance with the Plan.
 
 
Section 12.04.
Powers and Authority; Action Conclusive (Administrative Committee).

 
 Except as otherwise expressly provided in the Plan or in the Trust Agreement,
or by the Investment Committee, the Administrative Committee shall have the
exclusive right, power, and authority, in its sole and absolute discretion, to
administer, apply and interpret the Plan, Trust Agreement and any other Plan
documents and to decide all matters arising in connection with the operation or
administration of the Plan and the Trust.  Subject to the immediately preceding
sentence, the Administrative Committee shall have all powers necessary or
helpful for the carrying out of its responsibilities, and the decisions or
action of the Administrative Committee in good faith in respect of any matter
hereunder shall be conclusive and binding upon all parties concerned.
 
 Without limiting the generality of the foregoing, the Administrative Committee
has the complete authority, in its sole and absolute discretion, to:
 
(1)         Determine all questions arising out of or in connection with the
interpretation of the terms and provisions of the Plan except as otherwise
expressly provided herein;
 
(2)         Make rules and regulations for the administration of the Plan which
are not inconsistent with the terms and provisions of the Plan, and fix the
annual accounting period of the trust established under the Trust Agreement as
required for tax purposes;

45

--------------------------------------------------------------------------------



(3)         Construe all terms, provisions, conditions of and limitations to the
Plan;
 
(4)         Determine all questions relating to (A) the eligibility of persons
to receive benefits hereunder, (B) the periods of service, including Hours of
Service, Credited Service and Years of Service, and the amount of Compensation
of a Member during any period hereunder, and (C) all other matters upon which
the benefits or other rights of a Member or other person shall be based
hereunder;
 
(5)         Determine all questions relating to the administration of the Plan
(A) when disputes arise between the Employer and a Member or his Beneficiary,
Spouse or legal representatives, and (B) whenever the Administrative Committee
deems it advisable to determine such questions in order to promote the uniform
administration of the Plan; and
 
(6)         Interpret Plan terms to reflect the Company’s intent, such that in
the event  of a scrivener's error that renders a Plan term inconsistent with the
Company’s intent, the Company’s intent controls, and any inconsistent Plan term
is made expressly subject to this requirement.
 
 The Administrative Committee may recoup on behalf of the Plan any payment made
in error by the Plan to any person, and any such amount will be returned to the
Plan.
 
 All determinations made by the Administrative Committee with respect to any
matter arising under the Plan Trust Agreement and any other Plan documents shall
be final and binding on all parties.  The foregoing list of powers is not
intended to be either complete or exclusive and the Administrative Committee
shall, in addition, have such powers as the Plan Administrator deems appropriate
and delegates to it and such powers as may be necessary for the performance of
its duties under the Plan and the Trust Agreement.
 
 
Section 12.05.
Reliance on Information (Administrative Committee).

 
 The members of the Administrative Committee and any Employer or affiliate
thereof (including the Company) and its officers, directors and employees shall
be entitled to rely upon all tables, valuations, certificates, opinions and
reports furnished by any accountant, trustee, insurance company, counsel or
other expert who shall be engaged by the Company or an affiliate thereof or the
Administrative Committee, and the members of the Administrative Committee and
any Employer   or affiliate thereof (including the Company) and its officers,
directors and employees shall be fully protected in respect of any action taken
or suffered by them in good faith in reliance thereon, and all action so taken
or suffered shall be conclusive upon all persons affected thereby.
 
 
Section 12.06.
Actions to be Uniform; Regular Personnel Policies to be Followed.

 
 Any discretionary actions to be taken under this Plan by the Administrative
Committee or Investment Committee with respect to the classification of the
Employees, contributions, or benefits shall be uniform in their nature and
applicable to all Employees similarly situated.  With respect to service with
the Employer, leaves of absence and other similar matters, the Administrative
Committee shall administer the Plan in accordance with the Employer’s regular
personnel policies   at the time in effect.

46

--------------------------------------------------------------------------------



 
Section 12.07.
Fiduciaries.

 
 Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.  The Company is the Named Fiduciary under the
Plan.  The Named Fiduciary and any fiduciary designated by the Named Fiduciary
to whom such power is granted by the Named Fiduciary under the Plan, may employ
one or more persons to render advice with regard to any responsibility such
fiduciary has under the Plan.
 
 
Section 12.08.
Plan Administrator.

 
 The Company shall be the administrator of the Plan, as defined in Section
3(16)(A) of the Act, and shall be responsible for the preparation and filing of
any required returns, reports, statements or other filings with appropriate
governmental agencies.  The Company or its authorized designee shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.
 
 
Section 12.09.
Notices and Elections (Administrative Committee).

 
 A Member shall deliver to the Administrative Committee all directions, orders,
designations, notices or other communications on appropriate forms to be
furnished by the Administrative Committee.  The Administrative Committee shall
also receive notices or other communications directed to Members from the
Trustee and transmit them to the Members.  All elections which may be made by a
Member under this Plan shall be made in a time, manner and form determined by
the Administrative Committee unless a specific time, manner or form is set forth
in the Plan.
 
 
Section 12.10.
Misrepresentation of Age.

 
 In making a determination or calculation based upon a Member’s age, the
Administrative Committee shall be entitled to rely upon any information
furnished by the Member.  If a Member misrepresents the Member’s age, and the
misrepresentation is relied upon by a Member Company, an affiliate thereof
(including the Company) or the Administrative Committee, the Administrative
Committee will adjust the Member’s benefit to conform to the Member’s actual age
and offset future monthly payments to recoup any overpayments caused by the
Member’s misrepresentation.
 
 
Section 12.11.
Decisions of Administrative Committee are Binding.

 
 The decisions of the Administrative Committee with respect to any matter it is
empowered to act on shall be made in the Administrative Committee’s sole
discretion and shall be final, conclusive and binding on all persons, based on
the Plan documents.  In carrying out its functions under the Plan, the
Administrative Committee shall endeavor to act by general rules so as to
administer the Plan in a uniform and nondiscriminatory manner as to all persons
similarly situated.
 
 
Section 12.12.
Spouse’s Consent.

 
 In addition to when such consent is expressly required by the terms of this
Plan, the Administrative Committee may, in its sole discretion, also require the
written consent of the Employee’s Spouse to any other election or revocation of
election made under this Plan before such election or revocation shall be
effective.

47

--------------------------------------------------------------------------------


 
 
Section 12.13.
Accounts and Records.

 
 The Administrative Committee and Investment Committee shall maintain such
accounts and records regarding the fiscal and other transactions of the Plan and
such other data as may be required to carry out its functions under the Plan and
to comply with all applicable laws.  The Administrative Committee shall report
annually to the Board on the performance of its responsibilities and on the
performance of any trustee or other persons to whom any of its powers and
responsibilities may have been delegated and on the administrative operation of
the Plan for the preceding year.  The Investment Committee shall report annually
to the Board on the performance of its responsibilities and on the performance
of any trustee, investment manager, insurance carrier or persons to whom any of
its powers and responsibilities may have been delegated and on the financial
condition of the Plan for the preceding year.
 
 
Section 12.14.
Forms.

 
 To the extent that the form or method prescribed by the Administrative
Committee to be used in the operation and administration of the Plan does not
conflict with the terms and provisions of the Plan, such form shall be evidence
of (a) the Administrative Committee’s interpretation, construction and
administration of this Plan and (b) decisions or rules made by the
Administrative Committee pursuant to the authority granted to the Administrative
Committee under the Plan.
 
 
Section 12.15.
Liability and Indemnification.

 
 The functions of the Trustees, Administrative Committee, the Investment
Committee, the Board, and the Employer under the Plan are fiduciary in nature
and each shall be carried out solely in the interest of the Members and other
persons entitled to benefits under the Plan for the exclusive purpose of
providing the benefits under the Plan (and for the defraying of reasonable
expenses of administering the Plan).  The Administrative Committee, the
Investment Committee, the Board, and the Employer shall carry out their
respective functions in accordance with the terms of the Plan with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims.  No
member of the Administrative Committee or Investment Committee and no officer,
director, or employee of the Employer shall be liable for any action or inaction
with respect to his functions under the Plan unless such action or inaction is
adjudicated to be a breach of the fiduciary standard of conduct set forth above.
 
 The Company shall indemnify and hold harmless any person who, by virtue of
membership on the Board, Administrative Committee, Investment Committee or any
other committee or by virtue of such person’s status as a director, officer or
employee of the Employer, is deemed or held to be a fiduciary of the Plan within
the meaning of the Act, to the extent not covered by the Company’s insurance,
against any and all claims, loss, damages, expenses, including legal fees and
other expenses of litigation and liability arising from any action or failure to
act, provided that such act or failure to act is not judicially determined to be
due to the gross negligence or willful misconduct of such person, except that
the Company may, in its sole discretion, elect not to enforce this provision in
a case of gross negligence or willful misconduct.  Further, no member of the
Administrative Committee or Investment Committee shall be personally liable
merely by virtue of any instrument executed by him or on his behalf as a member
of the Administrative Committee or Investment Committee.  The Company may secure
and maintain in full force and effect such insurance as may be reasonably
available on behalf of the persons described in this section, to cover liability
or losses from which the Company is obligated to indemnify such persons.  The
amount and conditions of such insurance shall be determined by the Company in
its sole discretion.

48

--------------------------------------------------------------------------------



 
Section 12.16.
Claim and Appeal Procedure.

 
 (a)           Initial Claim.
 
(1)  Any claim by an Employee, Member or Beneficiary (“Claimant”) with respect
to eligibility, participation, contributions, benefits or other aspects of the
operation of the Plan shall be made in writing to the Administrative Committee
(or its designee) for such purpose. The Administrative Committee (or its
designee) shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit.  An
authorized representative of a Claimant may act on behalf of the Claimant in
pursuing a benefit claim or any subsequent appeal of an adverse benefit
determination hereunder.  If a Claimant is denied benefits under the Plan, the
Administrative Committee (or its designee) shall notify the Claimant in writing
of the denial of the claim within ninety (90) days (or within forty-five (45)
days if the claim involves a determination of a claim for disability benefits)
after the Administrative Committee receives the claim, provided that in the
event of special circumstances such period may be extended.
 
(2)  In the event of special circumstances, the maximum period in which a claim
must be determined may be extended as follows:
 
(A)  With respect to any claim, other than a claim that involves a determination
of a claim for disability benefits, the ninety (90) day period may be extended
for a period of up to ninety (90) days (for a total of one hundred eighty (180)
days).  If the initial ninety (90) day period is extended, the Administrative
Committee or its designee shall notify the Claimant in writing within ninety
(90) days of receipt of the claim.  The written notice of extension shall
indicate the special circumstances requiring the extension of time and provide
the date by which the Administrative Committee expects to make a determination
with respect to the claim.  If the extension is required due to the Claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination shall be tolled from the date on which the extension
notice is sent to the Claimant until the earlier of (i) the date on which the
Claimant responds to the Administrative Committee’s request for information, or
(ii) expiration of the forty-five (45) day period commencing on the date that
the Claimant is notified that the requested additional information must be
provided.

49

--------------------------------------------------------------------------------



(B)  With respect to a claim that involves a determination of a claim for
disability benefits, the forty-five (45) day period may be extended as follows:
 
(I)  Initially, the forty-five (45) day period may be extended for a period to
up to an additional thirty (30) days (the “Initial Disability Extension
Period”), provided that the Administrative Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and, within
forty-five (45) days of receipt of the claim, the Administrative Committee or
its designee notifies the Claimant in writing of such extension, the special
circumstances requiring the extension of time, the date by which the
Administrative Committee expects to make a determination with respect to the
claim and such information as required under clause (III) below.
 
(II)  Following the Initial Disability Extension Period the period for
determining the Claimant’s claim may be extended for a period of up to an
additional thirty (30) days, provided that the Administrative Committee
determines that such an extension is necessary due to matters beyond the control
of the Plan and within the Initial Disability Extension Period, notifies the
Claimant in writing of such additional extension, the special circumstances
requiring the extension of time, the date by which the Administrative Committee
expects to make a determination with respect to the claim and such information
as required under clause (III) below.
 
(III)  Any notice of extension pursuant to this Paragraph (B) shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and the Claimant shall be afforded forty-five
(45) days within which to provide the specified information.
 
(IV)  If an extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the  Administrative Committee’s request for information, or (ii)
expiration of the forty-five (45) day period commencing on the date that the
Claimant is notified that the requested additional information must be provided.
 
(3)  Reserved.
 
(4)  If a claim is wholly or partially denied, the notice to the Claimant shall
set forth:
 
(A)  The specific reason or reasons for the denial;

50

--------------------------------------------------------------------------------



(B)  Specific reference to pertinent Plan provisions upon which the denial is
based;
 
(C)  A description of any additional material information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;
 
(D)  Appropriate information as to the steps to be taken and the applicable time
limits if the Claimant wishes to submit the adverse determination for review;
and
 
(E)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of the Act following an adverse determination on review.
 
(5)            In addition, in the case of a disability claim that is wholly or
partially denied, the notice to the Claimant shall set forth:
 
(A)       if an internal rule, guideline, protocol, or other similar criterion
was relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of such rule, guideline, protocol, or
other criterion will be provided free of charge to the Claimant upon request;
and
 
(B)       if the denial is based on a medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the Claimant's medical circumstances, or a statement that such explanation will
be provided free of charge upon request.
 
(b)            Claim Denial Review.
 
(1)  If a claim has been wholly or partially denied, the Claimant may submit the
claim for review by the Administrative Committee.  Any request for review of a
claim must be made in writing to the Administrative Committee no later than
sixty (60) days (or within one hundred and eighty (180) days if the claim
involves a determination of a claim for disability benefits) after the Claimant
receives notification of denial or, if no notification was provided, the date
the claim is deemed denied.  The Claimant or his duly authorized representative
may:
 
(A)  Upon request and free of charge, be provided with reasonable access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and
 
(B)  Submit written comments, documents, records, and other information relating
to the claim.  The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.

51

--------------------------------------------------------------------------------



(2)  The decision of the Administrative Committee upon review shall be made
within sixty (60) days (or within forty-five (45) days if the claim involves a
determination of a claim for disability benefits) after receipt of the
Claimant’s request for review, unless special circumstances (including, without
limitation, the need to hold a hearing) require an extension.  In the event of
special circumstances, the maximum period in which a claim must be determined
may be extended as follows:
 
(A)          With respect to any claim, other than a claim that involves a
determination of a claim for disability benefits, the sixty (60) day period may
be extended for a period of up to sixty (60) days.
 
(B)           With respect to a claim that involves a determination of a claim
for disability benefits, the forty-five (45) day period may be extended for a
period of up to forty-five (45) days.
 
(3)  If the sixty (60) day period (or forty-five (45) day period where the claim
involves a determination of a claim for disability benefits) is extended, the
Administrative Committee or its designee shall, within sixty (60) days (or
within forty-five (45) days if the claim involves a determination of a claim for
disability benefits) of receipt of the claim for review, notify the Claimant in
writing.  The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Administrative Committee expects to make a determination with respect to the
claim upon review. If the extension is required due to the Claimant’s failure to
submit information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Administrative Committee’s request for information, or (ii)
expiration of the forty-five (45) day period commencing on the date that the
Claimant is notified that the requested additional information must be provided.
 
(4)  The Administrative Committee, in its sole discretion, may hold a hearing
regarding the claim and request that the Claimant attend.  If a hearing is held,
the Claimant shall be entitled to be represented by counsel.
 
(5)  The Administrative Committee’s decision upon review on the Claimant’s claim
shall be communicated to the Claimant in writing.  If the claim upon review is
denied, the notice to the Claimant shall set forth:
 
(A)  The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;

52

--------------------------------------------------------------------------------



(B)  A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and
 
(C)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of the Act.
 
(D)  In addition, in the case of a disability claim that is wholly or partially
denied, the notice to the Claimant shall set forth:
 
(I)        if an internal rule, guideline, protocol, or other similar criterion
was relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the Claimant upon request;
and
 
(II)       if the adverse benefit determination is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the Claimant's medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
 
(6)  Any review of a claim involving a determination of a claim for disability
benefits shall not afford deference to the initial adverse benefit determination
and shall not be determined by any individual who made the initial adverse
benefit determination or a subordinate of such individual.  In deciding a review
of any adverse benefit determination that is based in whole or in part on a
medical judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Administrative Committee shall consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment.
 
(c)           All interpretations, determinations and decisions of the
Administrative Committee with respect to any claim, including without limitation
the appeal of any claim, shall be made by the Administrative Committee, in its
sole discretion, based on the Plan and comments, documents, records, and other
information presented to it, and shall be final, conclusive and binding.
 
(d)           The claims procedures set forth in this section are intended to
comply with United States Department of Labor Regulation § 2560.503-1 and should
be construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.

53

--------------------------------------------------------------------------------



 (e)           A Claimant, or his or her duly authorized representative, may
commence a lawsuit to obtain benefits only after he or she has exhausted the
claims procedures described in this section, and a final decision has been
rendered or deemed rendered on appeal.  Notwithstanding anything herein to the
contrary, unless prohibited by law, any lawsuit with regard to the denial of
benefits under the Plan must be commenced within one (1) year from the earliest
of (i) the date that the appeal was denied or (ii) the expiration of the time by
which the Plan was required to render a decision on appeal under the procedures
set forth above if an appeal had been made.  All lawsuits commenced after such
period shall be deemed to have been waived by the Claimant and shall thereafter
be wholly unenforceable.  Nothing in this paragraph shall be construed to extend
any otherwise applicable statute of limitations period set forth under ERISA or
any under any other applicable law.
 
 
Section 12.17.
Elections by Former Employees of Equitable Capital Management Corporation.

 
 Any designation or election by a Member or the beneficiary of a Member who had
an account balance under the ECMC Plan on December 31, 1994, including, without
limitation, a designation of one or more beneficiaries, investment elections or
an election to receive a distribution that was in effect under the ECMC Plan as
of that date for the corresponding purpose under this Plan shall continue to be
effective under this Plan, as if made in respect of this Plan, until otherwise
changed in accordance with the terms of this Plan or any rules or procedures
established by the Administrative Committee.

54

--------------------------------------------------------------------------------



ARTICLE XIII
 
THE TRUST FUND
 
 
Section 13.01.
The Trust Agreement.

 
 The Company shall enter into a Trust Agreement for the establishment of the
Trust with one or more individuals or with a bank or trust company organized and
doing business under the laws of the United States or of any state and
authorized under the laws of its jurisdiction of incorporation to exercise
corporate trust powers.  The Trust Agreement shall be deemed to form a part of
the Plan, and all rights which may accrue to any Person under the Plan shall be
subject to the terms of the Trust Agreement.
 
 
Section 13.02.
Trustee’s Power and Duties.

 
 The Trustee shall manage and control the Trust Fund in accordance with the
terms of the Trust Agreement.
 
 
Section 13.03.
Use of Trust Fund.

 
 The Trust Fund shall be used to provide the benefits and pay the expenses of
this Plan and of the Trustee, and no part of the corpus or income shall be used
for or diverted to purposes other than for the exclusive benefit of Members and
their Beneficiaries under this Plan and the payment of expenses of the Plan and
Trust.  A transaction between the Plan and a common or collective trust fund or
pooled investment fund maintained by a party in interest which is a bank or
trust company supervised by a State or Federal agency, or a pooled investment
fund of an insurance company qualified to do business in a State, and listed on
Appendix B as amended from time to time shall be permitted in accordance with
Section 408(b)(8) of the Act if the transaction is a sale or purchase of an
interest in the fund, and the bank, trust company, or insurance company receives
not more than reasonable compensation.  All or any part of the assets of the
Trust Fund may be invested in any group trust which then provides for the
pooling of the assets of plans described in Code Section 401(a) and is exempt
from tax under Code Section 501(a) in accordance with Revenue Ruling 81-100,
provided that the provisions of the document governing such group trust, as it
may be amended from time to time, shall govern any investment therein and are
hereby made a part of this Plan.
 
 
Section 13.04.
Payment of Expenses.

 
 All administrative and other expenses of the Plan and Trust shall be paid out
of the Trust Fund unless paid by the Company.  Taxes related to the unrelated
business taxable income of the Trust that are paid out of the Trust Fund, shall
be paid from and charged solely to the Account or Accounts involved, either on a
specific or proportionate basis, as determined by the Administrative
Committee.   The Company may make advances or extend credit to the Plan for the
purpose of paying Plan benefits or expenses to the extent permitted, and in
accordance with, applicable law.

55

--------------------------------------------------------------------------------



ARTICLE XIV
 
CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY
 
 
Section 14.01.
Disclaimer of Liability.

 
 (a)           Although it is the intention of the Company to continue this Plan
and to make substantial and regular contributions each year, nothing contained
in this Plan or the Trust Agreement shall be deemed to require the Company to
make any contributions whatsoever under this Plan or to continue the Plan.
 
 (b)           Nothing in this Plan shall be construed as the assumption by the
Company of the obligation for any payment of any benefits or claims hereunder,
and Members and their Beneficiaries, and all persons claiming under or through
them, shall have recourse only to the Trust Fund for payment of any benefit
hereunder.
 
 (c)           The rights of the Members, their Beneficiaries and all other
persons are hereby expressly limited to those stated in, and shall be construed
only in accordance with, the Provisions of the Plan.
 
 
Section 14.02.
Termination.

 
 The Company reserves the right in its sole discretion to terminate this Plan at
any time.  A “termination” shall be deemed to take place if the Company
terminates the Plan, partially terminates it (within the meaning of Code Section
411(d)(3)(A)) or completely discontinues contributions under this Plan.  (For
this purpose a suspension of contributions which is merely temporary shall not
be deemed a complete discontinuance.) In the event of a termination, the Company
may direct the Trustee to continue to maintain the Trust, and the assets thereof
shall be applied at the continued direction of the Administrative Committee in
accordance with this Plan.  Upon termination of the Trust, distribution to each
Member shall be made as soon as practicable thereafter in the manner described
in Section 11.01.  Until fully distributed, Members’ accounts shall be revalued
from time to time in accordance with Section 9.01.  Upon termination or partial
termination of the Plan, the rights of all affected Members to the amounts
credited to their Accounts to the date of such termination shall become
non-forfeitable.
 
 
Section 14.03.
Employer-Employee Relationship.

 
 The adoption of this Plan shall in no way be construed as conferring any legal
or other rights upon any Employee or any Person with respect to continuation of
employment, nor shall it in any way interfere with the right of an Employer to
discharge any Employee or otherwise act with respect to him.  Any Employer may
take any action (including discharge) with respect to any Employee or other
Person without regard to the effect which such action might have upon his rights
as a Member of this Plan.

56

--------------------------------------------------------------------------------



 
Section 14.04.
Merger, Etc.

 
 (a)           The merger or consolidation of an Employer with or into another
company or the acquisition of its assets by any other Person shall not of itself
cause the termination of this Plan or be deemed a termination of employment as
to any Employee, nor shall anything in this Plan prevent the consolidation or
merger of any Employer with or into any corporation or prevent the sale by any
Employer of any of its assets.  The merger of this Plan with another retirement
plan shall not of itself cause the termination of this Plan.
 
 (b)           In the event of the dissolution, merger, consolidation or
reorganization of the Company, provision may be made by which the Plan and Trust
will be continued by the successor; and in such event such successor shall be
substituted for the Company under the Plan.  The substitution of the successor
shall constitute an assumption of Plan liabilities by the successor, and the
successor  shall have all of the powers, duties and responsibilities of the
Company under the Plan.
 
 (c)           In the event of any merger or consolidation of the Plan with, or
transfer in whole or in part of the assets and liabilities of the Trust Fund to,
another trust fund held under any other plan of deferred compensation maintained
or to be established for the benefit of all or some of the Members of this Plan,
the assets of the Trust Fund applicable to such members shall be transferred to
such other trust fund only if:
 
(1)         the values of the Accounts and the vested percentage of the Company
Contributions Account of each Member, immediately after the merger,
consolidation or transfer, shall be equal to or greater than such values and
percentage immediately before the merger, consolidation or transfer;
 
(2)         resolutions of the general partner referred to in Section 1.09 and
of the governing body any new or successor employer of the affected Members
shall authorize such transfer of assets; and, in the case of the new or
successor employer of the affected Members, its resolutions shall include an
assumption of liabilities with respect to such Members’ inclusion in the new
employer’s plan; and
 
(3)         such other plan and trust are qualified under Code Sections 401(a)
and 501(a).
 
 
Section 14.05.
Determination Final.

 
 Any determinations made hereunder shall be made in a manner consistent with the
Company’s accounting practices and shall be final and conclusive for all
purposes, notwithstanding any late adjustments in the tax returns of the
Company.

57

--------------------------------------------------------------------------------



ARTICLE XV
 
NON-ALIENATION OF BENEFITS
 
 
Section 15.01.
Provisions with Respect to Assignment and Levy.

 
 Except as may be required under the terms of a “qualified domestic relations
order” as defined in Code Section 414(p), no benefit under this Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, garnishment, attachment, levy or charge and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, garnish,
attach, levy upon or charge the same shall be void; nor shall any benefit be in
any manner liable for or subject to the debts or other liabilities of the Person
entitled thereto.
 
 
Section 15.02.
Alternate Application.

 
 If any Member or Beneficiary under this Plan becomes bankrupt or attempts to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
benefit under this Plan, except as specifically provided herein, or if any
benefit shall be garnished, attached or levied upon other than pursuant to a
qualified domestic relations order as defined in Code Section 414(p), then such
benefits shall, in the discretion of the Administrative Committee, cease, and
the Administrative Committee may hold or apply the same or any part thereof to
or for the benefit of such Member or Beneficiary, his spouse, children or other
dependents or any of them in such manner and in such proportion as the
Administrative Committee may deem proper.
 
 
Section 15.03.
Exceptions.

 
 Notwithstanding anything herein to the contrary, effective August 5, 1997, the
provisions of this Article XV shall not apply to any offset of a Member’s
benefits provided under the Plan against an amount that the Member is ordered or
required to pay to the Plan under any of the circumstances set forth in Code
Section 401(a)(13)(C) and Sections 206(d)(4) and 206(d)(5) of the Act.

58

--------------------------------------------------------------------------------



AMENDMENTS
 
 
Section 15.04.
Company’s Rights.

 
 (a)           The Company reserves the right, at any time and from time to
time, by action of the Board, to modify or amend in whole or in part any or all
of the provisions of this Plan; provided, however, that no such modification or
amendment may (i) result in a retroactive reduction in the then value of any
Member’s Account or Loan Account; or (ii) except to the extent as may be
provided in regulations promulgated by the Secretary of the Treasury, have the
effect of eliminating an optional form of benefit. Notwithstanding anything in
this Plan to the contrary, the Board, in its sole discretion, may make any
modifications, amendments, additions or deletions in this Plan, as to benefits
or otherwise and retroactively or prospectively and regardless of the effect on
the rights of any particular Members, which it deems appropriate in order to
bring this Plan into conformity with or to satisfy any conditions of the Act and
in order to continue or maintain the qualification of the Plan and Trust under
Code Section 401(a) and to have the Trust declared exempt and maintained exempt
from taxation under Code Section 501(a).
 
 (b)           No amendment may change the vesting schedule under Section 10.04,
either directly or indirectly, unless each Member having not less than three
Years of Service is permitted to elect, within a reasonable period specified by
the Administrative Committee after the adoption of such amendment, to have his
or her vested percentage computed without regard to such amendment.  The period
during which the election may be made shall commence with the date the amendment
is adopted and shall end as of the later of:
 
(i)          sixty days after the amendment is adopted;
 
(ii)         sixty days after the amendment becomes effective; or
 
(iii)        sixty days after the Member is issued written notice by the
Administrative Committee.
 
 
Section 15.05.
Provision Against Diversion.

 
 No part of the assets of the Trust Fund shall, by reason of any modification or
amendment or otherwise, be used for, or diverted to, purposes other than for the
exclusive benefit of Members or their Beneficiaries under this Plan and the
payment of the administrative expenses of this Plan.

59

--------------------------------------------------------------------------------



ARTICLE XVI
 
LIMITATIONS ON BENEFITS AND CONTRIBUTIONS
 
 Section 16.01.    The limitations of Code Section 415 applicable to “defined
contribution plans” as defined in Code Section 414(i) are hereby incorporated by
reference in this Plan; provided, however, that where the Code so provides,
contribution limitations in effect under prior law shall be applicable to
account balances accrued as of the last effective day of such prior
law.  Effective as of January 1, 2008, in no event shall annual additions, as
defined under Code Section 415(c)(2), made to a Member’s Account for a
Limitation Year exceed the lesser of 100 percent (100%) of Compensation or
$46,000 (in 2008) and as adjusted in later Plan Years for cost-of-living
increases pursuant to Code Sections 415(c)(1), 415(d)(1), 415(d)(3) and
415(d)(4), and Treasury Regulation Section 1.415(c)-1.
 
 
Section 16.02.

 
 (a)           If, with respect to any Plan Year beginning on and after January
1, 1992 and prior to January 1, 2008, contributions to a Member’s Account must
be reduced to conform to the limitations on “annual additions” as defined in
Code Section 415(c)(2), the reduction shall be achieved first by the
distribution to the affected Member on a timely basis of Member Salary Deferrals
made pursuant to Section 5.01, together with allocable earnings thereon, until
the limitations are met or this category of contributions is exhausted,
whichever first occurs.  Concurrent with the return of such Member Salary
Deferrals, Company Contributions made pursuant to Section 4.02 attributable to
such returned Member Salary Deferrals shall be reduced. Finally, if necessary,
Company Contributions for the Plan Year made pursuant to Section 4.01 shall be
reduced.
 
 (b)           Effective as of January 1, 2008, notwithstanding anything herein
to the contrary, in the event the annual additions, as defined under Code
Section 415(c)(2), on behalf of a Member in any Plan Year exceed the limitations
of Code Section 415, the Plan may only correct such excess in accordance with
the Employee Plans Compliance Resolution System (EPCRS) as set forth in Revenue
Procedure 2008-50 or any superseding guidance, including, but not limited to,
the preamble of the final Section 415 regulations.
 
 Section 16.03.     In the case of a Member who is, or has ever been, a
participant in one or more “defined benefit plans” as defined in Code Section
414(j), maintained by an Employer or any predecessor of the Employer, if
Contributions or benefits need to be reduced due to the application of Code
Section 415(e), then benefits under the defined benefit plans shall be reduced
with respect to that Member before any contributions credited to the Member
under this Plan, or any other defined contribution plan maintained by the
Employer, shall be reduced.  Notwithstanding the foregoing, the limitations of
Code Section 415(e) shall cease to apply as of the first day of the first Plan
Year beginning on or after January 1, 2000.

60

--------------------------------------------------------------------------------



ARTICLE XVII
 
TOP-HEAVY PLAN YEARS
 
 Section 17.01.     For purposes of this Article XVIII, the following
definitions shall apply:
 
 (a)           “Determination Date” means, for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year.  For the first Plan
Year of a plan, the last day of that year.
 
 (b)           “Employee” means any employee of an Employer and any beneficiary
of such an employee.
 
 (c)           “Employer” means the Employer and any Affiliate.
 
 (d)           “Key Employee” means an Employee as defined in Section
416(i)(1)  and the Regulations thereunder. For Plan Years beginning after
December 31, 2001, “Key Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the “Determination Date” was an officer of the Employer having annual
compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2002), a 5-percent owner of the Employer
or a 1-percent owner of the Employer having annual compensation of more than
$150,000.  As used in this definition, “annual compensation” means compensation
within the meaning of Code Section 415(c)(3).  For Plan Years beginning before
December 31, 2001, “Key Employee” means any Employee or former Employee (and the
Beneficiaries of such Employee) who, at  any time during the determination
period, was an officer of the Employer if such individual’s Top-Heavy
Compensation exceeds 50% of the dollar limitation under Code Section 415(b) (1)
(A), an owner (or considered an owner under Code Section 318) of one of the ten
largest interests in the Employer if such individual’s Top-Heavy Compensation
exceeds 100% of such dollar limitation, a 5 percent owner of the Employer, or a
1 percent owner of  the Employer who has annual Top-Heavy Compensation of  more
than $150,000.  The determination period is the Plan Year containing the
Determination Date and the 4 preceding Plan Years.
 
 (e)           “Permissive Aggregation Group” means the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.
 
 (f)            “Required Aggregation Group” means (1) each qualified plan of
the Employer in which at least one Key Employee participates; and (2) any other
qualified plan of the Employer which enables a plan described in (1) to meet the
requirements of Code Sections 401(a)(4) or 410.
 
 (g)           “Top-Heavy Compensation” means the Employee’s compensation as
defined in Code Section 414(q)(7).  Top-Heavy Compensation shall include Deemed
125 Compensation, as defined in Section 1.16 of the Plan.
 
 (h)           “Top-Heavy Ratio” means:
 
(1)          If, in addition to this Plan, the Employer maintains one or more
other defined contribution plans (including any simplified employee pension
plan) and the Employer has not maintained any defined benefit plan which, during
the 1-year period ending on the Determination Date, has or has had accrued
benefits, the top-heavy ratio for this Plan alone or for the Required or
Permissive Aggregation Group, as appropriate, is a fraction, the numerator of
which is the sum of the account balances of all Key Employees as of the
Determination Date (including any part of any account balance distributed in the
1-year period ending on the Determination Date), and the denominator of which is
the sum of all account balances (including any part of any account balance
distributed in the 1-year period ending on the Determination Date), both
computed in accordance with Code Section 416 and the regulations thereunder.
Both the numerator and denominator of the Top-Heavy Ratio are adjusted to
reflect any contribution not actually made as of the Determination Date, but
which is required to be taken into account on that date under Code Section 416
and the regulations thereunder.

61

--------------------------------------------------------------------------------



(2)          If, in addition to this Plan, the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan), and
the Employer maintains or has maintained one or more defined benefit plans
which, during the 5-year period ending on the Determination Date, has or has had
any accrued benefits, the Top-Heavy Ratio for any Required or Permissive
Aggregation Group, as appropriate, is a fraction, the numerator of which is the
sum of account balances under the aggregated defined contribution plan or plans
for all Key Employees, determined in accordance with (1) above, and the present
value of accrued benefits under the aggregated defined benefit plan or plans for
all Key Employees as of the Determination Date, and the denominator of which is
the sum of the account balances under the aggregated defined contribution plan
or plans for all participants, determined in accordance with (1) above, and the
present value of accrued benefits under the defined benefit plan or plans for
all participants as of the Determination Date, all determined in accordance with
Code Section 416 and the regulations thereunder.  The accrued benefits under a
defined benefit plan in both the numerator and denominator of the Top-Heavy
Ratio are adjusted for any distribution of an accrued benefit made in the 1-year
period ending on the Determination Date.
 
(3)          For purposes of (1) and (2) above, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Code Section 416 and the
regulations thereunder for the first and the second plan years of a defined
benefit plan.  The account balances and accrued benefits of a participant (x)
who is not a Key Employee but who was a Key Employee in a prior year; or (y) who
has not received any Top-Heavy Compensation from any Employer maintaining the
Plan at any time during the 5-year period ending on the Determination Date, will
be disregarded.  Notwithstanding the above, for Plan Years beginning after
December 31, 2001, the accrued benefits and accounts of any participant who has
not performed services for the Employer during the 1-year period ending on the
Determination Date will be disregarded.  The calculation of the Top-Heavy Ratio,
and the extent to which distributions, rollovers, and transfers are taken into
account will be made in accordance with Code Section 416 and the regulations
thereunder. Deductible Employee contributions will not be taken into account for
purposes of computing the Top-Heavy Ratio.  When aggregating plans the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

62

--------------------------------------------------------------------------------



(4)          For purposes of (1) and (2) above, in the case of a distribution
from the Plan made for any reason other than severance from employment, death or
disability, “5-year period” shall be substituted for “1-year period” wherever
such term is found.
 
(i)           “Valuation Date” means the last day of the Plan Year.
 
Top-Heavy Compensation shall include Deemed 125 Compensation, as defined in
Section 1.16 of the Plan.
 
Section 17.02.      If the Plan is or becomes top-heavy in any Plan Year, the
provisions of Section 18.04 will automatically supersede any conflicting
provision of the Plan.
 
Section 17.03.      The Plan shall be considered top-heavy for any Plan Year if
any of the following conditions exists:
 
(a)           If the Top-Heavy Ratio for this Plan exceeds 60 percent and this
Plan is not part of any Required Aggregation Group or Permissive Aggregation
Group of  plans.
 
(b)           If this Plan is part of a Required Aggregation Group of plans but
not part of a Permissive Aggregation Group and the Top-Heavy Ratio for the group
of plans exceeds 60 percent.
 
(c)           If this Plan is part of a Required Aggregation Group of plans and
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the
Permissive Aggregation Group exceeds 60 percent.
 
Section 17.04.
 
(a)           Except as provided in Subsection (b), the amount of the Company
contribution made on behalf of each Member who is not a Key Employee for any
Plan Year for which the Plan is a Top-Heavy Plan shall be at least equal to the
lesser of:
 
(1)         three percent (3%) of such Member’s Top-Heavy Compensation less any
amount contributed on behalf of the Member under any other defined contribution
plan maintained by an Employer or an Affiliate; or
 
(2)         the percentage of Top-Heavy Compensation represented by the Company
Contributions and Member Salary Deferrals made on behalf of the Key Employee for
whom such percentage is the highest for such Plan Year, determined by dividing
the sum of the Company Contribution and Member Salary Deferrals made on behalf
of each such Key Employee by so much of his Top-Heavy Compensation as does not
exceed $200,000.
 
(3)         Where the inclusion of this Plan in a Permissive Aggregation Group
or Required Aggregation Group pursuant to Section 18.01(e) or 18.01(f) enables a
defined benefit plan described in Section 18.01(f) to meet the requirements of
Code Sections 401(a)(4) or Section 410, the minimum contribution required under
this Section 18.04 shall be the amount specified in Section 18.04(a)(1).

63

--------------------------------------------------------------------------------



ARTICLE XVIII
 
MISCELLANEOUS
 
 
Section 18.01.
Binding on Heirs, Etc.

 
 This Plan shall extend to and be binding upon the heirs, executors,
administrators, successors and assigns of the Members and their Beneficiaries
and all successors to the Company by way of merger, consolidation, acquisition
of assets or otherwise.
 
 
Section 18.02.
Governing Law.

 
 All questions pertaining to the validity, construction and administration of
the Plan shall be determined in accordance with the laws of the State of New
York (without reference to its Conflict of Laws provisions), except to the
extent that such laws have been superseded by the Act, the Code, or other
federal law, including the Defense of Marriage Act, and subject to the
applicable provisions of the laws of the United States of America.
 
 
Section 18.03.
Separability.

 
 If any provision of this Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts of this Plan,
and the Plan shall be construed and enforced as if such illegal and invalid
provisions had never been inserted herein.
 
 
Section 18.04.
Captions and Gender.

 
 The captions herein are for convenience of reference only and are not to be
construed as part of the Plan.  As used herein, the masculine shall include the
feminine and the neuter and vice versa, as the context requires.
 
 
Section 18.05.
Merger of SCOPE.

 
 Effective January 1, 2004, the SCB Savings or Cash Option Plan for Employees is
merged into and with the Plan and the balances held in participants’ accounts
under SCOPE shall be transferred into the corresponding accounts under the Plan
to be maintained on behalf of such Members.  Unless otherwise provided herein,
the benefits of each participant in the SCB Savings or Cash Option Plan for
Employees who is not credited with an hour of service after December 31, 2003
shall be governed by the terms of such plan as of the date of the participant’s
termination of employment.  Any election made under SCOPE by a participant shall
be deemed to have been made under the Plan; provided that a salary deferral
election made under SCOPE shall be applied under the Plan as if it were a salary
deferral election made with respect to Compensation, as defined under 1.16 of
the Plan, and shall be reduced, to the extent necessary to avoid exceeding the
maximum limits on the amount that may be deferred pursuant to Section 5.01 by a
Member.

64

--------------------------------------------------------------------------------



APPENDIX A
 
REQUIRED DISTRIBUTION RULES
 
Section 1. General.  Pursuant to Section 11.08 of the Plan, this Appendix A
describes the required distribution rules for Members who have reached their
Required Beginning Date, as those terms are defined in the Plan, as well as the
incidental death benefit requirements.  The terms of this Appendix A shall apply
solely to the extent required under Code Section 401(a)(9) and shall be null and
void to the extent that they are not required under Section 401(a)(9) of the
Code.  Any capitalized terms not otherwise defined in this Appendix A have the
meaning given those terms in the Plan.  Notwithstanding any other provision of
the Plan, distributions must be made in compliance with Treasury Regulations
under Code Section 401(a)(9).
 
Section 2.  Required Distributions.  As of any Member’s Required Beginning Date,
the Member must begin to receive distributions of his or her benefits under the
Plan.
 
Section 3.  Single-Sum Distribution.  A Member may satisfy the requirements of
this Appendix A by receiving a single lump-sum distribution on or before his or
her Required Beginning Date.
 
Section 4.  Time and Manner of Distribution.
 
4.1.  Death of Member Before Distributions Begin.  If the Member dies before
distributions begin, the Member’s entire interest must be distributed, or begin
to be distributed no later than as follows:
 
(a)  If the Member’s surviving spouse is the Member’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Member died, or by December 31 of the calendar year in which the Member would
have attained age 70½, if later.
 
(b)  If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.
 
(c)  If there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.
 
(d)  If the Member’s surviving spouse is the Member’s sole designated
beneficiary and the surviving spouse dies after the Member but before
distributions to the surviving spouse begin, this Section 4.1, other than
Section 4.1(a), will apply as if the surviving spouse were the Member.
 
For purposes of this Section 4.1 and Section 6, unless Section 4.1(d) applies,
distributions are considered to begin on the Member’s Required Beginning
Date.  If Section 4.1(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under Section
4.1(a).

65

--------------------------------------------------------------------------------



4.2.  Forms of Distribution.  Unless the Member’s interest is distributed in a
single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions must be made no slower than required
under Sections 5 and 6 of this Appendix A.
 
Section 5.  Required Minimum Distributions During Member’s Lifetime.
 
5.1.  Amount of Required Minimum Distribution for Each Distribution Calendar
Year.  During the Member’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:
 
(a)  the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year, or
 
(b)  if the Member’s sole designated beneficiary for the Distribution Calendar
Year is the Member’s spouse, the quotient obtained by dividing the Member’s
Account Balance by the number in the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s and
spouse’s attained ages as of the Member’s and spouse’s birthdays in the
Distribution Calendar Year.
 
5.2.  Lifetime Required Minimum Distributions Continue Through Year of Member’s
Death.  Required minimum distributions will be determined under this Section 5
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 
Section 6.  Required Minimum Distributions After Member’s Death.
 
6.1.  Death On or After Date Distributions Begin.
 
(a)  Member Survived by Designated Beneficiary.  If the Member dies on or after
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Member’s death is the quotient obtained by dividing the Member’s
Account Balance by the longer of the remaining Life Expectancy of the Member or
the remaining Life Expectancy of the Member’s designated beneficiary, determined
as follows:
 
(1)  The Member’s remaining Life Expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent year.
 
(2)  If the Member’s surviving spouse is the Member’s sole designated
beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouses death, reduced by one for each subsequent calendar year.

66

--------------------------------------------------------------------------------



(3)  If the Member’s surviving spouse is not the Member’s sole designated
beneficiary, the designated beneficiary’s remaining Life Expectancy is
calculated using the age of the beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.
 
(b) No Designated Beneficiary.  If the Member dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Member’s death, the minimum a mount that will be
distributed for each Distribution Calendar Year after the year of the Member’s
death is the quotient obtained by dividing the Member’s Account Balance by the
Member’s remaining Life Expectancy calculated using the age of the Member in the
year of death, reduced by one for each subsequent year.
 
6.2.  Death Before Date Distributions begin.
 
(a) Member Survived by Designated Beneficiary.  If the Member dies before the
date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Member’s death is the quotient obtained by dividing the Member’s
Account Balance by the remaining Life Expectancy of the Member’s designated
beneficiary, determined as provided in Section 6.1.
 
(b)  No Designated Beneficiary.  If the Member dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Member’s death, distribution of the Member’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member’s death.
 
(c)  Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Member dies before the date distributions begin, the
Member’s surviving spouse is the Member’s sole designated beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 4.1(a), this Section 6.2 will apply as if the
surviving spouse were the Member.
 
6.3.  Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.  If the Member dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in Section 4 of this Appendix, but the
Member’s entire interest will be distributed to the designated beneficiary by
December 31 of the calendar year containing the fifth anniversary of the
Member’s death. If the Member’s surviving spouse is the Member’s sole designated
beneficiary and the surviving spouse dies after the Member but before
distributions to either the Member or the surviving spouse begin, this election
will apply as if the surviving spouse were the Member.
 
Section 7.  Definitions.
 
7.1.  Designated Beneficiary. The individual who is designated as the
beneficiary under Section 2.04 of the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-4,
Q&A-1, of the Treasury Regulations.

67

--------------------------------------------------------------------------------



7.2.  Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Member’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Member’s Required Beginning
Date.  For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 4.1.  The required minimum distribution for the
Member’s first Distribution Calendar Year will be made on or before the Member’s
Required Beginning Date.  The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Member’s Required Beginning Date occurs,
will be made on or before December 31 of that Distribution Calendar Year.
 
7.3.  Life Expectancy.  Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
 
7.4.  Member’s Account Balance.  The account balance as of the last valuation
date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
 
7.5.  Required Beginning Date.  The date specified in Section 1.40 of the Plan.
 
Section 8.  Under regulations prescribed by the Secretary of the Treasury, any
amount paid to a Member’s child shall be treated as if it had been paid to such
Member’s surviving spouse if such amount will become payable to such spouse upon
the child reaching maturity or such other designated event which may be
permitted under such regulations.
 
Section 9.  TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Appendix A, other than the last sentence of Section 1 of this
Appendix A, distributions may be made under a designation made before January 1,
1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the plan that relate to Section
242(b)(2) of TEFRA.
 
Section 10. This Appendix is not intended to defer the timing of distribution
beyond the date otherwise required under the Plan or to create any benefits
(including but not limited to death benefits) or distribution forms that are not
otherwise offered under the Plan.

68

--------------------------------------------------------------------------------



APPENDIX B
 
COMMON OR COLLECTIVE TRUST FUNDS OR
 
POOLED INVESTMENT FUNDS
 
AllianceBernstein Wealth Appreciation Strategy Collective Trust
AllianceBernstein Balanced Wealth Strategy Collective Trust
AllianceBernstein Wealth Preservation Strategy Collective Trust
AllianceBernstein US Short Duration Plus Collective Trust
AllianceBernstein US Strategic Core-Plus Fixed Income Collective Trust
AllianceBernstein US Style Blend Collective Trust
AllianceBernstein International Style Blend Collective Trust
AllianceBernstein Global All Country Blend Collective Trust
Bernstein Global Real Estate Securities Collective Trust

AllianceBernstein Customized Retirement Strategies
 
 
 69

--------------------------------------------------------------------------------